Explanations of vote
Oral explanations of vote
(CS) Mr President, the presence of a very large number of migrant schoolchildren has enormous consequences for the education system. There is clear and unambiguous evidence that many children from migrant families are less educated than their peers. Schools must adapt to their presence and include them systematically in their traditional programmes aimed at providing high quality education. Education is the key to ensuring that these pupils become fully integrated, successful and productive citizens of the host countries, and therefore that migration becomes a benefit for migrants and for host countries. I welcome the report of Mrs Takkula and I have supported it.
(FR) Mr President, multilingual teaching, polyglot teachers addressing each child in his or her mother tongue, foreign teachers recruited especially for them, respect for and even promotion of cultures of origin by schools, minimum knowledge of the language of the host country, without this even being considered as really obligatory: this type of recipe does not lead to the integration of migrants. It would lead meanwhile, and paradoxically, to the ghettoisation of our societies, to the blurring of identities, and to the acculturation of all, whether migrants or the original inhabitants of the host country.
I advise the rapporteur to go and look at the ZEPs - the priority education areas - in France's suburbs and see where such worthy sentiments lead. In fact, they merely equate to abandonment, in our own countries, of the idea of imposing respect for our cultures, our customs and our mores on those who come asking for our hospitality.
Our education systems should not have to be adapted to the cultures of other peoples. It is up to the migrant populations to adapt to our cultures if they intend to stay in our countries.
(IT)Mr President, I wish merely to underscore the need to express strong support for the call that was supported this morning by an opportune decision. It is inconceivable that the possibility of acknowledging polygamous marriage was mentioned, even only in passing, in a European Union document, particularly a document voted on by the European Parliament.
This has nothing to do with the culture of the European Union. There should be no room in the European Union legal area for stances of this kind - they are against our tradition, which is the tradition of Christian Europe, and they express, among other things, the principle of crushing women's rights. Therefore the decision taken this morning was very important, but the seriously irresponsible act of including a note such as this in a European Parliament document is very worrying.
(PL) Mr President, I could not endorse Mrs Vălean's report. It allows a situation where the law contradicts itself, violating the principle of subsidiarity, promoting the reunification of families from third countries which have a different culture, and also allowing polygamy. It creates legal chaos. As we all know, different definitions of 'family' and 'family member' are used in different EU countries. Rights are different, for example the right of inheritance, family law is different, and so is the right to receive social service benefits. Creation of a right to social benefit claims without the consent of the host country and without taking account of the economic situation may lead to serious social conflicts. I protest against the constant breaches of the principle of subsidiarity in this Chamber.
Mr President, I am very privileged this morning to be sitting next to Mr Daniel Hannan, my very good colleague, whose speech a few weeks ago has revolutionised the transmission of information and political thought and will change it for the future. The power of the Internet is supremely important, but is even more important over the regular media.
I voted against this report for one simple reason, which is that I am not in favour of promoting European citizenship. I am a British citizen and am proud to be so, and what we should be about is promoting the individual citizenship of our individual countries and saying, yes, we are members of the European Union as countries, but we are not European citizens. We are citizens of the countries which gave us our birth and infant nurture, which protect us and which have given many of us sanctuary over the years. That is the pride which I have and will continue to have in the years to come.
(FR) Mr President, the ancient Greeks have already discussed the questions with which we are concerned. In their associations of city states, they discussed the respective merits of isopoliteia, or identical citizenship, which gave to each person the same rights in one city as in another, and sympoliteia, or common citizenship.
It will not surprise you to learn that I am resolutely in favour of the first of these arrangements. In fact, European citizenship is highly artificial in nature. The rapporteur regrets above all that the citizens are unaware of the rights that it would give them. However I note that, whenever these citizens are asked for their opinion, for example on the European constitution or on its unfathomable avatar, the Treaty of Lisbon, and they answer no, at such times their opinion is deliberately ignored.
This is why these supposedly generous constructions on common citizenship seem to me to be largely hypocritical and I would prefer to replace it with the mutual recognition of rights between allied, yet still sovereign nations.
Mr President, citizenship defines who we are. It is the bedrock of our identity. I am a British citizen and I am proud of that, not least because of the vicious campaign of the IRA to try and coerce me and my constituents out of that citizenship - something which, thankfully, they have failed to do.
Citizenship lies in Member States. It should not be diverted and it should not be shared. Thus I reject this contrivance of European citizenship, which of course is a complement to the ongoing efforts to be advanced by the Lisbon Treaty to build the statehood of the EU and thus this notion that we all have to be, whether we like it or not, want it or not, EU citizens first and foremost. I reject that philosophy as I reject the Lisbon Treaty.
Mr President, this is becoming a bit of a familiar refrain, to agree with my colleagues.
I voted against this report because, of course, I also completely reject the whole concept of European citizenship. I believe that citizenship is unique to nation states, and I believe that all of the efforts that are behind this attempt to construct a European citizenship are related to the same attempts to conduct a European superstate.
Many of my constituents and myself are also unhappy about being forced to become, effectively, European citizens. They see citizenship as something to be affirmed or rejected, based on a common set of values and ideals built up over the centuries. None of us have been given any say, any referendum or any consultation whatsoever on whether we wish or do not wish to become European citizens.
Of course there should be a referendum on the Lisbon Treaty. But we should also be asked whether we wish to be European citizens in addition to our nation citizenship. We have no right to renounce European citizenship, even if we completely reject - as I do - the whole concept of such a thing.
Mr President, I am not, first and foremost, a European Union citizen. I am an Irish citizen and, as a complementary adjunct to that, I am a European citizen.
I have learned a lot here today. I did not realise our British colleagues were citizens. I thought they were subjects. But I have no difficulty with the words 'subjects' and 'citizens'. You can be Scottish, Welsh or English, but you have to be Scottish, Welsh or English, or one of those people in Ireland who take on the British citizenship, to be British. There is no such thing as a British citizen if you are not Irish from Northern Ireland, Scottish, Welsh or English.
I really do not understand the point that has been made here today. These are complementary adjuncts to our national citizenships and I certainly have no difficulty whatsoever with that. People are making a mountain out of a molehill because we are in the run-up to the elections, and are using this constant anti-European rhetoric to put forward their own interests rather than the interests of the countries they are supposed to serve.
Mr President, may I concur with the last speaker. Some of our colleagues seem to have a very narrow, unidimensional, view of citizenship and, indeed, of identity. Yet we are all multifaceted: I support England in football, because I am English and that is part of my identity; I support Britain at the Olympic Games in athletics, because that is a wider dimension to my identity; and I support the European golf team in the Ryder Cup against the United States - and I suspect that even the honorable Member who made the remarks just now does too.
These are different dimensions to our identity and our citizenship. They are not contradictory but complementary. Of course, no citizenship of that kind has been attributed by referendum. There was never a referendum for me to be English or to have British citizenship - which has been changed from being a subject - nor has there been a referendum on the treaties which, nearly two decades ago, created the notion of European citizenship, linking it specifically to certain rights that we have and that we enjoy throughout Europe, nothing more and nothing less.
Mr President, I supported this report because I believe it continues the crucial work done by this House in linking our commitment to the environment to our need to deliver Member States out of the current financial crisis. But also, because every aspect of our economy and society is affected, we need to take a holistic approach to economic and environmental recovery.
I worked in housing for 18 years and I am concerned that sufficient attention has not been paid to housing and energy, especially at construction time, as housing contributes significantly to carbon emissions. Focusing on cohesion policy is a sensible way for us to fulfil our obligation to communities and economies. Change, as much else, begins at home. Using the European Development Fund monies to complement regional and local authorities' schemes for double glazing, insulation and solar panels or for replacing old boilers for more energy-efficient ones is an excellent example of how the European Union can help Member States to meet targets which will be of benefit to all European citizens.
Mr President, when I saw the title of the report, 'Investment in energy efficiency and renewable energy for housing', I was impressed. No one could disagree with that in these times of concern over climate change, whatever one thinks about that. We all agree that there should be better energy efficiency and better energy conservation.
But surely the European Parliament should be setting an example. How can we talk about energy efficiency, how can we talk about conservation, when we continue to have three European Parliament buildings? We have a building in Strasbourg that is only used for 12 weeks in the year and continues to emit CO2 and waste energy when we are not there, an office building in Luxembourg that Members never visit (and we are now building another building in Luxembourg) and we have this Chamber here in Brussels. It is time to stop the hypocrisy on energy efficiency, to lead by example and to only have one Parliament building.
(PL) Mr President, in view of the difficulties concerning visa procedures, it is essential that they be simplified, including by reducing the costs borne by the applicant. This will help better cultural exchange and cooperation between the EU and third countries. I think it is essential to simplify visa procedures for people who have family in Member States. I will give Poland as an example. For hundreds of years the history of Poland has been intertwined with the history of countries like Ukraine and Belarus, where a significant Polish minority lives. These people do not hold Polish citizenship, but they often cross the border to visit their relatives.
The greatest possible simplification of visa procedures is, therefore, necessary for people who have gained the trust of the visa office by not breaking any of the visa regulations. I think it is significant that the introduction of biometric identifiers will facilitate exchange of data and help the future integration of the visa system, facilitating the visa process itself and also improving security throughout the EU. The report is important for development of contacts between the EU and third countries.
Mr President, once again, I voted in favour of this report because I believe, if we are to make strides in fighting climate change, we need to make choosing green products easier for the consumer.
Although my region - the West Midlands - is one of the only landlocked areas of the UK, we are, of course, consumers of fish and fish products, which this report refers to.
By introducing a voluntary scheme such as ecolabels, we can encourage a market in more energy-efficient and ecologically kinder goods. This will fit in with other market-based solutions to climate change, such as tax reductions on eco-friendly goods.
My constituents tell me that they are happy to make different choices if buying them and buying green products makes it easier for them. We will need to publicise the scheme better if it is to have the desired effect, and it will require better marketing but also standardisation and harmonisation of the information it displays if it is to be of real use to consumers.
A good model is the report on energy efficiency of tyres, which I have been working on and which presents similar details in a clear, concise manner.
(DE) Mr President, we, the German conservative group (CDU/CSU), voted against Mrs Buitenweg's report. We oppose discrimination of all kinds, but we do not believe that a comprehensive framework directive at European level is really the right way to protect those affected. Ten Member States have still not transposed the existing anti-discrimination directive at all. Despite that, a simple majority of this House - not a qualified majority - did vote in favour of this extension today. It would give rise to considerable additional bureaucracy and unnecessary costs - something that the public has little understanding for.
Improvements can be made in relation to insurance and in the structural adaptation measures relating to disabled entrances, and the requirement for a law on class actions could be eliminated, but we foresee serious problems for the Member States if, for example, we were forced to include the concept 'belief' in the prohibited grounds for discrimination. The consequence of this would be that extremists and sects, such as Scientology, for example, would be able to invoke the protection of the directive.
We are also opposed to granting complete equivalence of status to traditional and same-sex marriages. In the Commission's view, the transposal of the directive requires that same-sex partners, insofar as they may be legally recognised in a given Member State, should also receive the same rights as married couples. We are opposed to that idea. We therefore voted against the report and in favour of referring the proposal back to the Commission.
Mr President, I abstained on this matter for two reasons. First of all, we all accept some discrimination. In all our countries we have religious schools - Catholic, Protestant, Muslim, Jewish - and there is an element of discrimination in those schools because the people who are primarily accepted there are of that faith. I support that. I support faith schools.
But the principal reason why I abstained was because this turns the whole principle of jurisprudence upside down. We are innocent until we are proved guilty. That is a cardinal principle, certainly of English law, and I dare say of law in many other European Union countries. This turns the burden of proof the other way round, and that, frankly, is unacceptable. Of course we are all against discrimination. We are all in favour of equal treatment, but we have to recognise that the principles of law which have guided us throughout the ages remain in place. That is why I abstained.
(FR) Mr President, I am one of those members of the Group of the European People's Party (Christian Democrats) and European Democrats who voted for the report. I did so because I think that Parliament must send out a strong signal, with this vote, in favour of non-discrimination, and there are certainly other much more important factors than those that have just been mentioned.
In fact, in the Member States there are situations where children are denied education in their mother tongue, where use of the latter is prohibited. We are a world away from the real situation. It is therefore right to send out a signal, as Parliament has done with my support. There certainly remains much to do in this task of gaining greater awareness of others, and we are far from the dialogue of cultures on which we vowed to make progress in 2008. I regret all of the controversy that has surrounded this report.
Mr President, in the 27 countries of the European Union we have a proud tradition, developed over the last decades, of fighting together against discrimination, and of making discrimination illegal and something to be discouraged.
What this report does is to correct an anomaly. We have legislation on our statute book which rightly prohibits discrimination on grounds of race and gender in the workplace and elsewhere, but discrimination on grounds of disability or age or sexual orientation is prohibited only in the workplace but not elsewhere - not in consumer protection and not in other situations which citizens can find themselves in and being discriminated against.
It is right that we correct that anomaly. The large majority today sends a powerful signal to the Council, and I look forward to adoption in the near future.
(NL) Mr President, I enumerated a number of arguments in yesterday's debate as to why the amendments and proposals in the Buitenweg report are unacceptable to me, possibly more so than the original Commission proposal for an anti-discrimination directive itself. Even with the amendments we voted on today, it still is an unacceptable violation of the principle of subsidiarity. It generates an enormous amount of red tape which is very costly and creates huge obstacles for the Member States. Above all, it bears witness to exceptional levels of distrust in respect of the Member States themselves.
The problem with texts of this kind that incorporate all manner of things is that they also contain a few good points, of course. I would like to use this explanation of vote, insofar as is necessary, to confirm that it goes without saying that I am all in favour of major efforts being made by the whole Community for the benefit of the disabled, for example. Here too, though, I am convinced that things are best left to the Member States to organise.
Mr President, this report rests on a conceptual misunderstanding. Outside this Chamber, equality means the right of people to be treated the same. Here in this Chamber, we are using it to mean the right of people to be treated differently.
That is a critical point. Anti-discrimination legislation of this kind is not a refinement of the principle of equality under the law. It is an opposing principle. When we pass such reports as this, we take power away from people that one can vote for - and vote against - and give it arbitrarily to jurists. If this report were applied literally, it would prohibit an opera company from declining to hire men in soprano roles, it would prohibit a Labour politician from declining to have a Conservative as their press spokesman, and it would prohibit a Catholic school or hospital from preferring to employ its own co-religionists.
When I made these points, the answer from the report's supporters was that it would not be used that way, and that everyone knows what it really means. I have to say that it strikes me as very bad jurisprudence to criminalise everything in theory and then rely on the courts arbitrarily to disapply the law.
(FR) Mr President, the great Catholic philosopher Chesterton said that the modern world was full of Christian ideas gone mad.
I believe that this report by Mrs Buitenweg is a perfect illustration of this. It is a text that starts off with worthy sentiments to avoid acts of discrimination that disabled people, for example, might suffer, only to become truly totalitarian by making a fundamental conceptual error, in other words by not differentiating between legitimate differences and unfair acts of discrimination.
It is, for example, natural for a child to have the right to a father and a mother, even where he or she is adopted. This right must take precedence over the right of persons of the same sex to adopt a child. It is natural for distinctions to be made on the basis of nationality. It is natural for the French, the British, the Czechs and the Lithuanians to have priority over foreigners in their own countries, in the same way that it is natural for these foreigners to have priority in their countries over European citizens.
These are perfectly legitimate distinctions ignored by this text which, moreover, does away with the presumption of innocence. This is a real step towards the soft totalitarianism that is this new doctrine of political correctness.
(DE) Mr President, ladies and gentlemen, while 10 of the 27 Member States are embroiled in an on-going court case due to their failure to transpose the first directive, we have today still seen a simple majority in this House vote to lay a second directive on top of the first.
I, personally - along with the majority of my group - voted 'no'. Why was that? I will mention two examples. From experience in my Franconian home, I know of the efforts of political extremists, neo-Nazis and left-wing radicals attempting to acquire property and thereby generate widespread publicity in their favour. If this is implemented, the equal treatment directive will mean that owners and our landlords will now, in some cases, have to make deals that they had hitherto been able to refuse.
For that reason I voted against Mrs Buitenweg's report today. Another reason is that, in the amendment today, we reversed the reversal of the burden of proof and with it a fundamental element of our state under the rule of law. I regard that as completely illegitimate. The third point relates to newspapers and publishers, whose freedom to refuse to publish items by extremists would be curtailed by this directive. That, in my view, is a clear intrusion on the freedom of the press and something that I therefore reject.
Mr President, I was delighted to support this report because I have always fought against all types of discrimination. I think it is vital that we have a framework to prevent exploitation of people because of their religion, age, disability, education or marital status. Without protection against discrimination on these grounds, our ambitions for a social Europe will be meaningless. This will particularly be the case during the current economic situation. There is always a temptation during these difficult times to exploit those who are less able to defend themselves, to cut corners when it comes to regulation designed precisely to protect against such exploitation.
In my constituency, the West Midlands, we are threatened with the rise of far-right politics. I believe Europe has a key role to play in ensuring people know they are protected in the face of aggression and exploitation.
Mr President, I voted against this report for the fundamental reason that I believe these subjects have nothing at all to do with the European Union. I do not believe there is any need for European legislation in these matters. I think very sensitive, traditional matters such as this are much better handled at Member State level, where individual national parliaments can take account of the fundamental culture, traditions and legal systems that are in their own particular countries.
A number of other Members have raised issues about the particular problems that will be caused by this - the problems for religious groups being forced to employ somebody from a different religious base, the problem in faith schools, and the problem of different political parties wanting to employ people of their own beliefs and values. Essentially, the fundamental problem with this is that it takes power away from us, as elected politicians or national politicians, and puts it in the hands of unelected judges to interpret and re-interpret the legislation in ways that were never envisaged at all by the very well-meaning sentiments of some of the authors of this report. But I believe that, fundamentally, we are opening a huge can of worms.
(PL) Mr President, I voted against the report on equal treatment of persons, despite, and perhaps precisely because, I am opposed to discrimination. Adoption of that document would in particular mean consenting to the legally guaranteed, equal access of paedophiles to jobs where they would have direct contact with children, which would constitute a threat to children. It would mean consenting to the publications and public appearances of fascist groups and religious cults, a ban on educational and charitable centres run by churches in their communities, which would seriously hamper social action, and it would open up broader possibilities for discrimination against Christians. The document breaches the principle of subsidiarity, which is becoming an increasingly common practice in the European Parliament.
(EL) Mr President, I should like to convey the huge surprise and disappointment of people with disabilities and people with special needs, who were expecting to be offered a framework directive in the present parliamentary term, so that the Member States would adapt their legislation and there would be no discriminatory treatment of this group of people, who may be represented by huge European trades union but who cannot personally express their intention to obtain protection.
Mr President, I had concerns relating to the wording of the Commission proposal - but no legislation is perfect. I voted for both parts of recital 17, Amendment 28. It was my intention to vote for the original text, but I did not wish to vote against the amendment wording which, though not as strong as the original text in relation to rights of Member States, did address my concerns sufficiently, and it was clear it would be overwhelmingly carried. I therefore would not have had the opportunity to vote for the original text, which would have fallen in those circumstances, I could, therefore, have appeared to vote against a principle, and that I did not wish to do.
Having examined the text in depth, I am satisfied that the proposal will serve to improve the access to goods and services for people with disabilities without making any unnecessary references to text that can be inferred as abortion.
I firmly believe that it is vital to put in place mechanisms that allow the disabled to travel within the European Union on an equal footing as every other citizen. Europe has over 50 million disabled citizens, and it is therefore imperative that we make every measure to improve their well-being. It is for that reason that I voted for the report.
Mr President, I supported the resolution on the evaluation of the EU-Belarus dialogue. I voted 'yes' because I welcome the increased high level EU-Belarus dialogue, including bilateral contacts, and the intensified technical cooperation initiated by the Commission.
At the same time, I would like to point out that the political dialogue between the EU and Belarus must be conditional on, and directly connected to, the lifting of restrictions on freedoms and cessation of the repression of participants in peaceful demonstrations and human rights activists.
I insist that the democratic opposition in Belarus and civil society be included in the dialogue between the EU and Belarus.
Last but not least, I hope that the Government of Belarus will use the next nine months to achieve substantial progress in a number of areas, including freedom of association and the granting of political rights and freedoms.
Mr President, I voted in favour of this resolution as it provides a balanced and realistic overview of the relations between the European Union and Belarus.
President Lukashenko seems to be seeking better relations with both the European Union and the Russian Federation. The release of political prisoners a year ago was the first sign of the Lukashenko regime's willingness to meet the demands of the EU and engage in serious dialogue.
Although the palliation of the regime's oppression can be considered an improvement, a true regime transition has not started yet. I believe that the involvement of the democratic opposition in Belarus, as well as civil society, is vital for a meaningful dialogue between the European Union and Belarus and eventually the key to the successful process of democratisation.
(NL) Mr President, the joint motion for a resolution which we adopted today contains many points that are worthy of promotion. For example, I agree with the fact that the sacrifices that very many people have made in the fight against totalitarian regimes of the 21st century in Europe should not be forgotten.
I should nevertheless like to make a few comments. It is regrettable that there is no mention of the allies of these totalitarian regimes who, until very recently, held nearly the whole of Eastern Europe in their grip. It is true that so-called right-wing politicians have made precious few efforts to demand democratisation in Eastern Europe, but it is even truer that very many left-wing politicians actively supported these Communist regimes, even though they play the holy innocent today, even in this Parliament.
Secondly, we should really have the courage, with this report, to take a stand against the muzzling laws. Historical research, however difficult, should be carried out in a delicate way, with due respect for the victims, but in complete freedom. It is unfortunate that we have let both these opportunities slip.
(ET) I support the passing of the said resolution, which was born out of co-operation between four political groups. The document is balanced, and one could say this about it: better late than never. Actually, it is the most we can do in this House together in the name of justice.
We owe our parents and grandparents a firm parliamentary message, and that is what we have produced today. It is also, however, our obligation to prevent the recurrence of what we have discussed, using the funds at our disposal. Truth and memory have an important role in connection with this. Our duty is to ensure respect for the principles of the rule of law.
Mr President, this resolution recalls the horrors of Fascism and of Soviet Communism. No European, no child of Western civilisation, no civilised human being could disagree. But it then goes on to posit the European Union as an alternative or antidote to such totalitarianism. It reads: 'the European Union has a particular responsibility to promote and safeguard democracy, both inside and outside the European Union'.
It is here, my friends, that you make your bloomer. The European Union is not safeguarding democracy, either internally or externally. Abroad it is doing business with Castro's Cuba, with the Ayatollahs in Tehran; it is demanding the right to sell arms to Communist China. At home it is striking down referendum results when they go against closer integration.
Now of course, one has to be careful making such parallels. No one is arguing that the European Union is a Soviet system that takes away people's passports or runs Gulags or operates show trials. But it should deeply worry us when any system claims that the ruling ideology is too important to be subjected to the ballot box.
(FR) Mr President, it is pleasing to see national socialism put on the same footing as communism and included in a general condemnation of the totalitarian regimes that bathed the 20th century in blood but, nonetheless, found great favour with many intellectuals, who have never been held to account and many of whom remain amongst the ranks of our most prominent figures.
It is pleasing to see that a number of amendments that tended to contaminate this text have been withdrawn. However, I do not believe that it is possible, for example, to make the official history of this dark period in our past sacrosanct, or to condemn dissenting voices.
It is absolutely astonishing that, in France, the communist-inspired Guessot law should further control historical debate with the threat of severe criminal sanctions. Our fellow Member, Jacques Toubon, called it Stalinist when it was adopted. Well, his friend, Mr Barrot, the Justice Commissioner, is proposing to extend it to all the countries of the Union that do not have it and even to triple the accompanying sanctions and prison sentences. It is not with totalitarian methods that one can fight totalitarianism.
(ET) I feel that I should explain why I supported this resolution, in contrast to many others from my political faction, and in particular why I supported the version my faction did not support. I cannot agree with the rhetoric that this is an attempt to rewrite history. A large part of the history of Eastern Europe is unwritten, or at least few are aware of it, and precisely the part that concerns crimes connected with communism.
Nor can I support the approach that we should let historians decide what happened. I believe that it is our moral obligation, and I am glad that this resolution has been passed today.
Mr President, thank you for giving me this opportunity to explain how I voted on this issue.
There were two interesting sentences in the report that merit further attention. The first recognised that Communism and Nazism have a common legacy and called for an honest and thorough debate to be conducted on all the totalitarian crimes of the past century.
The other sentence which stuck out was 'calls for a pan-European public academic debate on the nature, history and legacy of totalitarian regimes on the basis of an international legal framework'.
I really wonder whether there is need for such a debate. It is quite clear what the common thread is between Soviet socialism and National Socialism. The clue is in the phrase, and the answer is 'socialism'.
When Socialist MPs try to ban an MEP from chairing the first session of the next Parliament, no matter how vile his views are, that is an attack on free speech. When the British socialist Government refuses to honour its manifesto commitment to hold a referendum on the Lisbon Treaty, that is an act of intolerance. We should be careful it is not the first step towards totalitarianism.
(IT) Mr President, Soviet totalitarianism did not only imprisoned people. Unfortunately it also imprisoned history and its documents. Millions of pages of history have been kept hidden in the secret archives that still exist in Moscow. Entire trains transferred millions of historical documents, some stolen from the Germans but most looted directly or, as in Italy, obtained through communist partisans.
We would like our history to be accessible. Europe must demand this, it must achieve it. We would like access to documents that cannot be consulted: for example, on the holocaust of Italian military prisoners, who underwent attempts at brainwashing and were held without food, many under worse conditions than in the Nazi prison camps, who died amidst a thousand forms of suffering and under torture, including psychological torture, by the Soviet communist agitprop machinery but sadly also inflicted by Italian communists.
(EL) Mr President, the New Democracy group of MEPs, which belongs to the Group of the European People's Party (Christian Democrats) and European Democrats, roundly condemns any form of totalitarianism and, at the same time, underlines the importance of remembering the past. This is an important element in our history. However, we believe that majority decisions by Parliament are not competent to interpret historic facts. The evaluation of historic facts is the job of historians and historians alone. That is why we decided to abstain from the vote on the joint motion for a resolution by the four political groups, including the PPE-DE Group, on European conscience and totalitarianism.
Mr President has this House no sense of self-awareness? We pass a resolution condemning totalitarianism and then, seconds later, we pass a resolution calling on Brussels to fund cultural policy in the regions.
My friends, culture cannot be created by bureaucratic fiat. It grows organically; it develops naturally within a people and, in its way, this report precisely demonstrates the structural flaw at the heart of the European project. The Brussels institutions are not rooted in any nation, in any demos, in any cultural unit. But rather than accepting that and trying to suit our institutions to public opinion, we attempt to suit public opinion to our pre-existing institutions.
If we really want to win our publics over, we cannot do it by subsidising folk dancing. The way of doing it is by treating their opinions with respect and that means - as you see I have not yet said it today - putting the Lisbon Treaty to a vote. Pactio Olisipiensis censenda est!
Mr President, I voted in favour of the resolution, and there are at least two important issues in the document I would like to clarify my position on.
At the beginning of his term in office, President Medvedev made a public commitment to strengthen the rule of law in Russia and raised concerns over the independence of Russia's judiciary and legal system. This is pointed out in our resolution, and I support the position. It is time for action. It is time to prove the President's words were not just pure rhetoric the international community wanted to hear.
In our resolution we also raised concerns with the Russian Government regarding its decision to recognise Abkhazia and South Ossetia as sovereign states, to sign military assistance and cooperation agreements with the de facto authorities of those two provinces and to establish military bases there. Those steps undermine the territorial integrity of Georgia as insisted upon in the relevant United Nations resolutions. So we should call on Russia once again to reverse its decision and to maintain that Russia cannot be regarded as an impartial moderator in the peace process.
Mr President, thank you very much indeed for calling me, and I apologise for being missing when you called me earlier. It is kind of you to bring me on now.
I just want to use the opportunity of this vote, in which I voted in favour, to express a warning about the rising power of the Soviet Union and the atmosphere in that country.
We all had high hopes when Communism fell, but in parts of the former Soviet Union, and particularly in Russia, there is now an atmosphere of fear, an atmosphere of nationalism - an atmosphere that is, I am afraid, unacceptable. Although the European Union has to have relations with the Russian Government, we must remind that Government at all times that we demand that the democratic state and the democratic ethos should always prevail, and that attempts to censor views that are not acceptable to the Government, or to put politicians under unfair pressure, will not be acceptable to the European Union. That is something we should make clear at all times.
(FR) Mr President, I voted in favour of Mrs Ries's report on health concerns associated with electromagnetic fields.
It is true that electromagnetic fields occur naturally, but the demand for electricity and especially the development of wireless technologies has led to a rapid increase in the amount of electromagnetic waves to which people are exposed. We must therefore be vigilant, and the European Parliament has fully appreciated this.
As a Member for France's North-West constituency, I can confirm the threat presented by some very high-voltage power lines installed in my constituency, close to schools and health institutions, especially those located in the département of La Manche, where local workers and residents are highly exposed to the emitted waves.
As scientists do not agree on the consequences of electromagnetic fields for the health of our fellow citizens, we ought to be responsible and apply the precautionary principle. The limit values should therefore be regularly updated to guarantee the public a suitable level of protection.
The European Parliament wished here to draw the European Commission's attention to this subject, which justifiably concerns the public. The European Union has a duty to do more on the issue of establishing a clear-cut policy in the area of electromagnetic waves, by giving more information to the public on this issue and by adopting binding Community legislation.
(CS) One of the objectives we outlined in Lisbon in 2000 was a knowledge-based society. Although we now know that we will have to scale back our objectives, or rather that we will achieve them later, we must not slacken in our efforts to achieve them. I too have therefore backed the report of Mr Schmitt, which attempts to identify potential problems in the area of education that must be tackled. Education is indeed most often the foundation for achieving our objectives. Levels of educational attainment have a direct influence on the employment opportunities of young people and therefore also on their social inclusion and despite the current economic crisis we must not allow this potential to be wasted.
(ET) I also voted in favour of this report, because the issue is very important. There are many problems in this area. We cannot stand idly by and watch while at least six million students drop out of European schools each year. What does that mean to them? It means the failure of their future prospects in life.
This is where the 21st century school can be of assistance - such a school would be characterised by a favourable social climate, the use of different pedagogical methods, openness and flexibility, as well as the encouragement of the practice of life-long learning.
Europe is ageing. We are not rich enough to be able to postpone dealing with this topic. All children must obtain an education that gives them fair opportunities in the world we live in today. Our young people must be able to compete, and not only able to compete, but educational policy must contribute to the development of an individual's identity.
(NL) Mr President, I should like to thank the interpreters for working overtime. All I wanted to add is that I have voted emphatically against the Schmitt report, not least because education, to my mind, is a competence that should remain in Member State hands, as it is not really Europe's concern. This is a fundamental issue.
I also have other objections to the Schmitt report, though. For example, the fact that this report is based on the idea that the education systems in the various European countries should simply adjust to the presence of non-European immigrants, rather than the other way round. It is beyond me how this position can be squared with integration, let alone the promotion of assimilation, as the exact opposite of this will be the result. This report, as ever, also contains the obligatory Roma paragraph, of course, again without asking who is, in fact, responsible for what. It also states that the Member States should ensure that immigrant children should be taught in their own mother tongues and that the teaching staff should specifically reflect the multicultural society. Forgive me for saying this, but this is a politically correct report that creates more problems than it solves.
I have voted in favour of Mr Parish's report on the proposal for a Council decision correcting Directive 2008/73/EC simplifying procedures of listing and publishing information in the veterinary and zootechnical fields.
I voted in favour of the report on Community statistics on the information society as information and communication technologies make an important contribution to productivity in the European Union and to the growth of GDP.
The purpose of this regulation is to guarantee the continuation of the existing common framework in order to produce systematically Community statistics on the information society which are reliable, harmonised, supplied on time and of high quality, as well as to supply annual statistics on the use of ITC in companies and households.
I support those provisions aimed at simplifying the administrative procedures incumbent upon the public authorities (Community or national) as well as on private individuals.
I believe that there is a permanent need at European level to supply consistent statistics on the information society every year.
I support the implementation of the i2010 strategy. This promotes an open, competitive digital economy and underlines the key role played by ICT in terms of inclusion and quality of life.
This strategy is regarded as a fundamental element in the revitalised Lisbon partnership for growth and jobs.
I have voted in favour of Mrs Niebler's report on the proposal for a regulation of the European Parliament and of the Council amending Regulation (EC) No 808/2004 concerning Community statistics on the information society.
I believe that the amendments tabled are essential because they are useful for compiling harmonised, reliable, timely and high-quality Community statistics on the information society.
I voted for adoption of the report on the proposal for a Council decision on the conclusion of the Agreement between the European Community and the Swiss Confederation amending Annex 11 to the Agreement between the European Community and the Swiss Confederation on trade in agricultural products.
I agree with the remarks of the rapporteur concerning further integration of both markets. The Agreement would contribute to an improvement in productivity of both partners' agricultural sectors and help to bring food prices to a fair and relatively stable level for citizens.
Nonetheless, I agree with the view that both parties should negotiate with caution towards full liberalisation of trade exchange. The volume of bilateral trade is significant and removal of the trade barrier would have a strong impact, especially on the agricultural economy of EU countries neighbouring Switzerland and on Swiss farmers.
in writing. - (IT) I have voted in favour of the report by Mr Glattfelder, on the proposal for a Council decision on the conclusion of the Agreement between the European Community and the Swiss Confederation amending Annex 11 to the Agreement between the European Community and the Swiss Confederation on trade in agricultural products;
I have voted in favour of Mr Varvitsiotis's report on the mutual recognition to decisions on supervision measures. I believe, in fact, that supervision measures should be considered an exceptional measure that should be weighed carefully with regard to the right to freedom and to the presumption of innocence.
Sadly, I have to agree with the rapporteur when he states that so far it has not been possible to recognise measures other than supervision measures across borders, because no specific instrument of mutual recognition exists. This is an obstacle to the legal protection of individual rights, and an aspect that we must discuss again.
I voted in favour of Mrs Jöns's report as I support extension of the types of costs eligible for a contribution from the European Social Fund.
I think that the amendments proposed in the report will enable faster implementation of the Fund and simplify the management, administration and control of operations benefiting from ESF cofinancing.
I would like to stress the need to simplify the procedures concerning the allocation of financing from the Structural Funds.
It has been noted that delays recorded in the implementation of the regional development policy are due in part to overly restrictive procedures imposed by European legislation. Finally, it is vital that these are simplified.
in writing. - I support this regulation which will allow faster and more efficient access to European funds in order to prevent unemployment and fight social exclusion during the crisis.
The aim of the proposal is to add a further, simpler, method of spending the European Social Fund, so that its contribution to addressing the economic and social challenges facing Europe during the crisis can be faster and more effective. The proposal is limited to introducing a simplification into the operations of the European Social Fund to encourage the effective, efficient and fast uptake of available resources, without compromising the principles of sound financial management.
I voted in favour of Mrs Jöns's report on extending the types of costs eligible for a contribution from the ESF. I agree with the Commission's proposal aiming to introduce an additional, simpler method of using European Social Fund reserves to ensure that it can react more quickly and effectively to the economic and social difficulties that Europe is facing. I am also pleased that the ESF will continue to support actions to extend and improve investments in human capital, particularly by strengthening education and training systems, and those aimed at developing institutional capacities and at making public administrations more efficient at national, regional and local level.
in writing. -The European Parliament welcomes the Commission's swift action in proposing the amendments to this legislation, which will undoubtedly help to overcome the negative impact of the unexpected financial crisis, but regrets that other important amendments are not planned.
The amendment package was perceived as an answer to a temporary, but extremely critical situation; nevertheless it completely satisfies the demand for greater simplification of procedures and for more flexible application of existing rules in accordance with the Structural Funds Regulations, which were offered repeatedly by the European Parliament in recent years.
If the Community and national funding shares can be distributed more flexibly throughout the whole programming period, a flood of money will immediately be directed at national economies, which is essential if we are to react to their current budget restrictions.
After a careful reading of Mrs García Pérez's recommendation on the ERDF, ESF and Cohesion Fund, I do not feel that the European economy can receive a serious boost from the publication by the European Commission of a communication entitled 'A European economic recovery plan', containing a set of specific measures intended to stimulate investments and to allocate additional public funds to the national economies, which are faced with severe budgetary constraints.
Mrs Takkula's report raises a significant social problem. I think we should make it easier for children from third countries to be educated in the language of the country in which they are staying, in order to ensure that they have equal opportunity to gain tertiary qualifications. This is the first and a fundamental step towards full integration into society.
As we strive to make migrants integrate, it is especially important to give more support to language courses; integration is a dual process, in which migrants and the host country participate. Migrants' willingness to learn the language of the host country and take control of their lives does not mean that they are giving up the language or culture of their country of origin.
Learning languages (languages of both the country of birth and residence) must be promoted very early on, even before the primary education stage, with the aim, above all, of encouraging migrants and national minorities like Roma for example, to become involved in European society.
Lifelong learning is important for migrants, ethnic minorities and socio-economically disadvantaged groups, as this is a process of integration, and participation in study programmes and lifelong learning offer opportunities to newly arrived immigrants.
Particular attention must be paid to the normally poor results of the activities of migrants, ethnic minorities and socio-economically disadvantaged groups, and the sooner and better they are integrated into schools, the more successful they will be in school, as well as in further education and the labour market.
Every child has a right to education. The integration of migrants, whether residing legally or illegally, is a priority for us socialists. We do not accept the hierarchy that the parliamentary right wishes to create amongst migrants. This is why I abstained from the vote on Mr Takkula's excellent report on educating the children of migrants. I did so because, as it is an own-initiative report, it was not possible for us to take separate votes to call for the removal of paragraphs 5, 8 and 16, which I find absolutely unsatisfactory.
It is by educating the children of migrants that we will make an important contribution to the integration of all, irrespective of their status. It is by introducing favourable socioeconomic conditions that we will be able to give greater assistance to migrants, whether they reside legally in Europe, or whether they are destined to be granted legal residence or ultimately sent back to their own country. We should not create a status for these children whereby they are not educated and are ghettoised merely because their parents are residing illegally. That is simply contrary to the international conventions.
'The content and organisation of education and training are national competences.' This is laid down in one of the first paragraphs of Mr Takkula's own-initiative report on educating the children of migrants. However, before long we will be discussing what to include in the curriculum, what kind of teacher training we should have and what Member States need to do, in order to 'involve young migrants in a wide range of extracurricular activities'. Although it is important to ensure that all children, including those of migrants, receive as good an education as possible, I do wonder whether this issue should actually be dealt with at EU level. I think the answer lies in the paragraph quoted above. I vote in favour of a slimmer but more focused EU. That is why I voted against this own-initiative report, even though I think that it deals with a very important issue that we need to look into in greater depth at national level.
in writing. - I abstained on this report as a response to our Christian Democrat and Conservative colleagues blocking the oral amendment that would have made it clear that a right to education extends to all migrant children whether or not their parents are in the Union legally or not.
The notion that we punish children for the sins of the parents is one we rightly oppose around the world, but apparently it is now OK within Europe.
I can only admire the opportunistic hypocrisy of my Tory colleagues.
We would once again point out that, in today's EU, the Member States have exclusive responsibility for the organisation of teaching.
The draft statement contains a number of worthwhile ideas but, with due deference to the issue at hand here, we are of the opinion that this report goes beyond the scope of the European Union's competence. The principle of subsidiarity requires that this issue be dealt with by the Member States themselves.
Under this principle, it follows that Parliament's Committee on Culture and Education should be abolished, because it addresses issues which are outside the EU's competence.
For these reasons, we voted against this report.
in writing. - I and my British Conservative colleagues are supportive of a number of the suggestions in this report, including training of teachers and pupils learning the languages of the host country.
However, we believe that education policy is and should remain a Member State competence, and that any improvements and measures with regard to the education of children of migrants should be developed by Member States themselves. For these reasons, we have abstained on this report.
in writing. - We fully support the notions of anti-discrimination and equality in access, and strongly believe in creating inclusive school systems and inclusive schools. We believe that actions should be taken to assist all vulnerable pupils. However, we believe that Member States are best suited for ensuring accessible and inclusive schooling for its citizens and residents alike. We believe that democratic control of the school system by the people it serves can only be ensured if the Member States formulate and implement education policy.
in writing. - (DA) We voted in favour of the report on educating the children of immigrants, as the report addressed a current and relevant problem. However, we both believe that it should be the Member States that decide the extent of mother tongue teaching. In Denmark, the decision is left to the municipalities and we believe that should be respected.
We believe that it is vital for children first and foremost to master the language of the host country so that they are not prevented later on from undertaking further education and gaining a foothold on the labour market.
in writing. - (DE) For years now, the nationalistic and patriotic forces in the EU have been warning of the consequences of unchecked mass immigration. Concentrations of foreigners of 20, 50 or even 90% show that the multicultural vision has failed. School experiments with classes made up purely of foreigners have proven fruitless and even intensive language courses have their limits if the parents do not support their children. In Austria, language courses have been offered to parents for years, but here too the level of success leaves a lot to be desired. The disposition towards education is something that is passed on from one generation to the next, and when parents see education as pointless, then we are coming up against a brick wall, as has been demonstrated in France.
The only solution is zero immigration or negative immigration, bringing an end to family members joining immigrants already in situ, and the willingness to integrate must at long last be something that is demanded. The EU's proposed solution - getting more teachers from immigrant backgrounds into schools - is divorced from the reality, and it is for this reason that I voted against this report.
This report will make a highly valuable contribution to resolving the serious issue concerning the children of European citizens who live and work in Member States other than their country of origin. Many children of Romanian immigrants, for instance, face difficulties in this respect. It is just as important for them to have access to education in the language of the host country to facilitate integration, as well as to ensure that they also receive education in their mother tongue, especially based on the assumption that they might return to their country of origin. At this very moment, Romania, for example, is going through an experience which reflects this. Many Romanian pupils, children of emigrants who went to Spain or Italy, are returning home and being re-registered in Romanian schools by relatives. It is in the interest of these children and their future that they are reintegrated without any problems related to changing their school environment. Romania is by no means a unique case. Other Member States in Eastern Europe have faced and are still facing the same phenomenon, which makes it necessary to implement the proposals contained in this report as soon as possible.
The Greek Communist Party voted against the report. The EU of imperialist interventions, of neo-colonial exploitation, of manhunts on immigrants, of attacks on the labour, social and democratic rights of its workers, cannot apply equal social integration of immigrants, part of which involves the equal provision of education to their children.
Educating the children of migrants is not segregated from the EU's overall immigration policy, a policy characterised by harsh measures against those who are not required by big business and which qualifies as illegal immigration the selective legalisation and integration into work, of course on much less favourable terms, of immigrants who meet the needs of the monopolies. It is typical and unacceptable that the report refers solely to the children of legal immigrants. Just as migrant parents are the first victims of class exploitation, their children too are the first victims of class discrimination in education. The statistics on the drop-out rates of immigrants at the higher levels of education are illustrative. In the 2004-2005 academic year, the percentage of immigrants in compulsory education was 10.3% of all children, while in sixth-form colleges it was just 4%.
Immigrants must fight against exploitation and the class barriers to education together with local workers through the class labour movement.
I abstained from voting on Mr Takkula's report on educating the children of migrants. I do not feel in fact that I have any premises for voting for or against Mr Takkula's report.
Every child has a right to education. The integration of migrants, whether residing legally or illegally, is a priority for us socialists. We do not accept the hierarchy that the parliamentary right wishes to create amongst migrants. This is why I abstained from the vote on Mr Takkula's excellent report on educating the children of migrants. I did so because, as it is an own-initiative report, it was not possible for us to take separate votes to call for the removal of paragraphs 5, 8 and 16, which I find absolutely unsatisfactory.
It is by educating the children of migrants that we will make an important contribution to the integration of all, irrespective of their status. It is by introducing favourable socioeconomic conditions that we will be able to give greater assistance to migrants, whether they reside legally in Europe, or whether they are destined to be granted legal residence or ultimately sent back to their own country. We should not create a status for these children whereby they are not educated and are ghettoised merely because their parents are residing illegally. That is simply contrary to the international conventions.
Even though I consider this resolution to be on the whole positive, I have a few serious comments to make:
First and foremost I would like to deplore the fact that the resolution does not mention the framework of the UN-declared international human rights year.
I can also see in this resolution a further dangerous political tendency within the framework of European politics, which involves taking children out of their natural environment, in other words away from their natural families. The family is the most natural place for the development of a child and it will always be that way. Mother and father are the most important people for a child. This also applies in the poorest families and in immigrant families. Instead of tearing children away from their families, we should think about how to support parents and families in their mutual responsibilities.
I would like to conclude by deploring the fact that the report is completely silent on the role of fathers. Even in immigrant families mothers and fathers are different but complementary. We should not support mothers without doing the same thing for fathers as well.
I simply want to assert the Universal General Declaration of Human Rights. This explicitly assumes the right of the child to live in a family and the right of parents to choose the education they feel will be right for their child.
Immigrant families have this right as well.
Despite some compromises reached between the various political groups within the Committee on Civil Liberties, Justice and Home Affairs on many key points in Mrs Vălean's report, and notwithstanding the political conviction and position that I express on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats in my capacity as shadow rapporteur on the report, namely that the free movement of Community citizens is a fundamental EU right, the final version of the report nevertheless contains a series of inappropriate references, in some of the footnotes to recital S, which compel us, as the Italian delegation of the PPE-DE, to vote against this report in the Chamber due to the single block vote stipulated for this type of report.
The Italian delegation of the PPE-DE considers the references in the report to be inappropriate and absolutely out of context: they refer to aspects outside the scope of the directive, being matters falling within the competence of the Member States, such as public security, legality and family law.
in writing. - (NL) I have voted against this report, because directives of this kind undermine the Member States' capacity to be in control of their own territories and to take the appropriate measures to maintain law and order. Italy springs to mind, for example, which came under heavy criticism on the basis of this directive because it was believed that it wanted to take strong measures to maintain law and order. The Metock ruling of the Court of Justice also springs to mind, undermining, as it does, the Member States' immigration policies on the strength of this directive. I am also mindful of Belgium, though, as that country continues to naturalise immigrants on the basis of the world's most lax nationalisation legislation, with the result that those immigrants are then completely free to cross European borders.
The June List supports the free internal market, which has not only brought us economic prosperity, but has also extended our citizens' freedom, by making it possible for them to move freely between the countries within Europe's borders. We share the rapporteur's view that the poor transposition of this directive in some Member States should generally be viewed as disappointing and we urge the Member States to implement Directive 2004/38/EC in its entirety, so that the right to free movement can become a reality.
However, we strongly oppose any increase in funds, or allocations to a specific budget line, to support national and local projects intended to integrate citizens and members of their families during their stay in another Member State. Such issues are the individual responsibility of each Member State.
Nevertheless, this report's clear position on the realisation of the free internal market has outweighed the negatives, which is why we have decided to vote in favour of it.
in writing. - I supported the Vălean report on EU citizens' rights. The right of EU citizens and their families to move and reside across the Unions relates to the fundamental freedoms and it is essential that all Member States apply the law without discrimination. Speaking as a representative of Scotland I know that the EU has offered countless opportunities for Scots abroad, whilst Scotland has welcomed many newcomers who have played a valuable role in our economic and cultural lives. At this time of economic crisis it is essential that the benefits of free movement are recognised and that economic hardship is not used as an excuse for discrimination.
in writing. - (DA) We have voted against the report on the application of the Residence Directive. Even though the report is about the application and implementation of the Residence Directive, it also refers to the Metock ruling, which permits foreigners who have no legal right to stay in the EU to obtain a residence permit through marriage and hence to travel around the European Union with their spouses. Although we essentially support the principle of the free movement of the Union's citizens, we do not believe that people who have entered Europe illegally should be able to enhance their rights through marriage.
in writing. - (DA) The Danish Liberal Party's MEPs have voted against this report. We are in favour of the free movement of workers and of ensuring that the Member States comply with the directive. However, we are opposed to the possibility of legalising unlawful residence through marriage to a migrant worker, as reflected in the Metock ruling. Member States must, through their administration, have a real possibility of ensuring that rules concerning free movement are not abused for the purpose of circumventing the legislation governing aliens.
I voted against Mrs Vălean's report on the application of Directive 2004/38/EC on the right of citizens of the Union and their family members to move and reside freely within the territory of the Member States. I do not agree with the point where the Member States are requested to adopt the same format of personal identity documents for their own nationals and for European Union citizens from other Member States, notwithstanding the noticeable differences within the documents. I find this solution to be pointless and superficial.
In the light of Article 18 of the EC Treaty, every citizen has the right to move and reside freely within the territory of the Member States. Directive 2004/38/EC defines in detail the legal possibilities for movement within the EU's borders by citizens, their close family or a legally-documented partner.
Free movement should, however, be considered together with regulations concerning free movement of workers and freedom to provide services.
As we all know, four EU Member States still have not opened their labour markets to workers from the countries which acceded in 2004. As many as 11 EU Member States continue to apply restrictions on their labour markets to citizens of Rumania and Bulgaria.
I think that this situation has a negative influence, and not only on the process of integration. We should strive to remove existing barriers as soon as possible.
In accordance with Article 20 of the Treaty, every citizen shall, within the territory of a third country in which the Member State of which he is a national is not represented, be entitled to protection by the diplomatic or consular authorities of any Member State, on the same conditions as the nationals of that State.
The measures which have been announced concerning the strengthening of consular protection in third countries should be implemented as soon as possible, and negotiations with third countries on the lifting of visa requirements should be continued.
Mrs Gacek's report brings to the fore one important aspect: when the European Union was expanded, a considerable increase was noted in the number of European citizens resident outside their state of origin in a context where European citizenship complements the citizenship of Member States, each of which is responsible for regulating this aspect.
In spite of the active involvement of citizens in initiating legislative proposals and in attempting to make the Community's legislative system more transparent, Europeans are still faced with a number of problems linked to the breach of and non-compliance with people's right to move to and reside where they want on the territory of Member States. The discrepancies noted between Member States on regulating a compulsory visa requirement or on exercising the right to vote in both their country of origin and country of adoption raise a question mark over the equality of rights among all European citizens.
For this reason, I consider that Member States must take all necessary measures to transpose effectively the norms intended to harmonise European citizens' rights. In this specific case, we must bear in mind that the starting point is partnership, whether between Member States and the EU or between regional, local and civil institutions.
Last but not least, Member States must guarantee the right to vote to all EU citizens residing in a Member State other than their original state at the time of legislative elections.
The delegation of Swedish Conservatives in the European Parliament has today voted in favour of Urszula Gacek's (PPE-DE, PL) report on the problems and prospects of European citizenship.
We share the report's overarching idea of improved European citizenship and improved freedom of movement. However, we are of the opinion that the solution to the problems raised is to conduct further information campaigns. We would also like to underscore the fact that the question of the right to vote in municipal elections is an internal matter for the Member States to decide upon.
Concrete steps have been taken to make European citizenship a reality. This will particularly benefit Portuguese migrants in other Community countries who will in the future enjoy a wide range of rights and obligations, including equal treatment with regard to nationals of the host State.
The most significant development has undoubtedly been the adoption of the Citizenship Directive, which laid down an unconditional right of permanent residence for EU citizens and their families who have lived in the host State for a period of five years.
However, there is still much to do as there are still obstacles, resulting in most cases from incorrect implementation of this Directive by the Member States.
I welcome the Commission's initiative to publish a Guide on this Directive so that information on the rights that can be enjoyed by citizens can be made accessible not only to them, but also to local and regional authorities in the Member States.
It is vital that social and political ties between EU citizens continue to be strengthened. The Treaty of Lisbon must significantly contribute to this, particularly through the 'citizenship initiative', which will enable citizens, under certain conditions, to have a right of initiative.
We need to strengthen European citizenship because it is the central plank of freedom of movement. This report flags up a number of areas where people's opportunities to access the advantages of EU freedom of movement could be improved. Since dismantling borders and greater mobility form the central idea of the EU, I decided to vote in favour of this report, despite some rather unfortunate references to the promotion of 'the European identity' and the establishment of a 'European dimension' in our schools.
Despite containing a series of points which naturally merit our agreement, as well as others about which the least that can be said is that they are 'politically correct', this European Parliament resolution, entitled 'Problems and prospects concerning European Citizenship', would be a laughing matter if it were not so serious. For example, the EP:
'welcomes the fact that the Treaty of Lisbon makes it possible for one million Union citizens from different Member States collectively to invite the Commission to submit legislative proposals, and believes that such a legal right will significantly raise awareness of Union citizenship among Europeans';
'recalls that transparency and democratic participation must be achieved by a variety of forms of partnership among the EU and Member States, regional and local institutions, social partners and civil society'.
Finally, there is a rigmarole that makes us think that this 'European Citizenship' thing is very good, provided that the citizens are prevented from deciding what is really important, in particular by stopping them from voting in a referendum on the 'Treaty of Lisbon' or, if that is not possible, forcing them to hold as many referenda as necessary until they say 'yes' ...
This is hypocrisy at its best ...
The report by Mrs Gacek on Union citizenship is a real fraud.
Under the guise of strengthening freedom of movement and residence in the European Union for Community nationals, it introduces real equality of treatment between the latter and citizens of third countries.
The report deliberately uses the general term of citizenship to lump together in a totally illegitimate manner the concepts of nationality of a Member State and citizenship of the Union.
The objective, beyond the desire to confuse, is very clear: to extend the possibility of acquiring the nationality of a Member State to all persons legally residing in that State in accordance with the right deriving from citizenship of the Union. This is why the rapporteur is introducing a new concept of intra-Community migrant, a species that is proliferating. It is true that the European Parliament is now composed of representatives of the citizens of the Union rather than of the peoples of the States. This is a serious attack on national identity and cohesion.
Beware, ladies and gentlemen: as representatives of the undifferentiated citizens of the European Union, you are soon to become stateless Members. Deep down, though, that may be just what you want.
The report is an exercise in propaganda by the political forces of the 'European one-way street' to persuade the people of the alleged benefits of the EU. By promoting an artificial, basically non-existing European citizenship, to which no practical rights attach, they are trying to cultivate the idea of the 'European citizen' and a 'European conscience'. Their objective is to lead the workers, especially young people, up an ideological garden path. For this purpose, they are investing in 'European political parties' and calling on the EU to give them greater political and, more importantly, economic support, so that they can play their role in embellishing and supporting the EU and disorientating and misleading more effectively. In an effort to deal with the constantly increasing tide of opposition to the anti-grassroots policy of the EU, of the euro-unifying construct itself, they are calling on the EU to step up its false propaganda and to promote the non-existent advantages of European citizenship.
The workers experience the painful consequences of the Treaty of Maastricht and the anti-grassroots policy of the EU on a daily basis. They can judge from experience that the EU was not set up to serve grassroots interests, but to defend and serve the needs, interests and profits of the European monopolies.
Disobedience, opposition and rupture with the EU are the way forward which is in the people's interest. The workers can and will send this message through the ballot box during the European elections in June.
I decided to vote against Mrs Gacek's report on problems and prospects concerning European citizenship. I do not actually believe that we need to express too much concern over the low rate of implementation of the directives in force, with particular reference to the directive on free movement, which gives rise to numerous problems relating to freedom of movement and other rights of European Union citizens, because I do not believe the picture described by Mrs Gacek reflects the actual situation in which we find ourselves.
I voted in favour of Mr Markov's report on Community statistics on external trade. In order to achieve the desired results, I believe it is necessary to reduce the 'Rotterdam' effect, which, according to the Commission and the Council, will lead to an over-representation in external trade statistics of Member States that record a high volume of exports or customs clearances but that actually only act as transit countries, to the detriment of the Member States that actually receive or dispatch the goods.
The aim of the proposal is to limit the exposure of consumers to pharmacologically active substances intended for use in veterinary medicinal products for food producing animals as well as residues thereof in foodstuffs of animal origin. This includes foodstuffs imported from third countries.
Following a long process, the text of the common position was produced, which reflects the compromise achieved through negotiation between the three institutions.
The key points addressed in the new text include the following:
reference points for action: this is now defined as the level of a residue of a pharmacologically active substance, established for control reasons in the case of certain substances for which a maximum residue limit has not been laid down in accordance with this Regulation;
import: Member States shall prohibit the import and placing on the market of food of animal origin containing residues resulting from the illegal administration of pharmacologically active substances which are not subject to a classification in accordance with the text. Accordingly, imports from third countries of food containing residues resulting from the illegal administration of substances whose use is banned within the European Union shall be prohibited in the interests of public health.
I voted against Mrs Doyle's report on the establishment of residue limits of pharmacologically active substances in foodstuffs of animal origin. I agree with the aim, but not with the methods. I do not believe that limiting the exposure of consumers to pharmacologically active substances in veterinary medicinal products for animals used for the production of foodstuffs and the residues of those substances present in foodstuffs of animal origin is a good solution for achieving the desired ends. I would tackle the root of the problem, which actually lies in other matters.
I endorsed the Angelakas report because it emphasises the use of specific sums of money to cofinance regional and local programmes related to renewable energy and housing. In addition, it is very much to be welcomed that Member States will establish criteria and decide which housing qualifies for grants in accordance with national legislation. This is a sign that in each Member State the money will be used for the buildings which most need it.
in writing. - I support this Report which modifies the European Regional Development Fund in order to permit and facilitate energy efficiency and renewable energies interventions in the housing sector in all Member States. Interventions should target low-income households, as defined by the national legislation in force. Indeed, I have proposed in Ireland that vat on labour for such work should be reduced from 13.5% to 5% to encourage retention of jobs and demand for these renovations.
The "European economic Recovery Plan" put as priority areas the Lisbon strategy and energy (with a special attention of energy efficiency in buildings). Therefore Member states are encouraged to reprogramme their Structural Funds Operational Programmes in order to devote a better balance to energy efficiency investments, including where they fund social housing.
Under the current regulatory framework, European Regional Development Fund supported interventions in the housing sector, including energy efficiency, but it was reserved only for Member States acceded to the European Union on or after 1 May 2004. The modification to the regulation seeks to permit and extend this possibility targeting low income households in all Member States.
There appear to be no lengths to which the rapporteur will not go in his paean to the EU's cohesion policy, despite the fact that this policy is an alarming example of what increased centralisation can lead to.
Poor control and inadequate follow-up of the resources granted every year as part of the EU funds' projects have resulted in significant amounts of money going into the wrong pockets. This is now common knowledge. As recently as November 2008, the European Court of Auditors noted that 11% of the EUR 42 billion which was approved in 2007 in the framework of the EU's cohesion policy should never have been paid out..
However, there is no mention of this in the report. That is regrettable, but hardly surprising. It goes without saying that we voted against the report.
The economic and financial crisis that Europe is experiencing must be viewed as an opportunity to adopt measures that will not only help the Member States to recover, but will also increase people's awareness of more sustainable behaviour.
The possibility of improving the energy efficiency of housing by allocating funding of up to 4% of the European Regional Development Fund to each Member State in itself offers a dual benefit: on the one hand it reduces the fixed energy costs of families, and on the other it reduces national consumption, thereby contributing to energy security and to a reduction in imports of fossil fuels and the emission of greenhouse gases.
I welcome this report, in the hope that the Member States will be able to integrate this funding into their National Action Plans for Energy Efficiency, and use it responsibly and pragmatically.
I hope that the small island regions will particularly benefit from this funding, given that these regions possess fewer ways of generating energy, thus requiring responsible energy use by everyone. Investment in energy efficiency is one of the most important tools in this respect, and must be a priority objective of the Member State governments.
I voted in favour of Mr Angelakas's report on the ERDF as regards the eligibility of energy efficiency and renewable energy investments in housing. I do in fact share the rapporteur's belief that the finance tools available to the European Union should be modified as promptly and effectively as possible in order to face emerging challenges linked to the current economic crisis. As a fundamental international player, the European Union cannot allow itself to stay one step behind in the field of energy efficiency and renewable energies in housing efficiency. It is therefore necessary for all the Member States and all the regions of the Union, not only those of the new Member States, to be placed in a position where they are able to make investments and carry out projects in these sectors. This will also bring clear advantages in terms of the job creation that is so crucial in the extremely severe economic situation we are experiencing.
I agree with a common visa policy that facilitates legitimate travel and implements measures aimed at facilitating the process of lodging and processing visa applications (reduced costs, simplified issue procedure, use of visas for multiple entries, longer periods of validity).
It is also a matter of urgency that illegal immigration be tackled through further harmonisation of national legislation and handling practices at local consular missions.
I acknowledge the urgent need to reinforce the coherence of the common visa policy, particularly by incorporating into one code on visas all provisions governing the issuance of visas and decisions in relation to refusal, extension, annulment, revocation and shortening of visas issued.
I congratulate the rapporteur, Mr Lax, on the excellent compromise that he has managed to achieve, but regret that the weak compromise achieved in the report on Common Consular Instructions (which must be inserted in this proposal) will end up being to the detriment of this proposal. An example of this is the exemption from and reduction in cost of visas for children, which was agreed in this House, but which will end up not producing the expected effects due to the additional charges to be levied where the service is provided by external companies.
For all these reasons, which led me to vote against that report, I cannot fully support this report, which is why I have abstained.
in writing. - (DE) It is telling when the object of greater harmonisation of national provisions and procedures relating to visas is illegal immigration. Past visa scandals, of course, show how relaxed an approach some states take to the issuing of visas. There has been too little investigation into the cases I refer to, and not enough change has resulted.
The mass legalisations of recent decades also cast doubt on whether it is sensible to proceed with harmonisation. Unless all Member States are in favour of strict visa provisions and a rigorous immigration policy aimed at zero immigration, the result can only be the lowest common denominator. In order to prevent the possible opening up of the immigration floodgates via the back door, I voted against Mr Lax's report.
The Commission proposal for a regulation on a Community Code on Visas is one of the EU measures to step up the repression of immigrants and to create 'Fortress Europe' against third country nationals and the people of the EU itself. With the Visa Code, the EU has adopted harsher rules for granting EU entry visas to third country nationals which apply uniformly to all the Member States. It is imposing the incorporation in visas of biometric data (prints of all ten fingers) even for children as young as 12 years old. These data, together with a series of other personal data, will be recorded in the VIS information system which has already been introduced by the EU and which aspires to being the biggest personal database - for which read police records - of all third country nationals. Any individual improvements made by the European Parliament report do not change the essence, the direction or the rationale of the Visa Code, which is yet another tool for the control and harsher repression of immigrants within the framework of the overall anti-immigration policy of the EU, as expressed in the Pact on Immigration. Once again the EU has proven that it is the enemy of the people, of immigrants and of refugees, by handing the hostages over to the savage exploitation of capital.
I voted against Mr Lax's report on the Community Code on Visas. I believe that the objectives the Commission is proposing in the context of the Hague Programme, that is, to set up a system to facilitate legitimate travel and combat illegal immigration cannot be achieved by harmonising national legislation and handling practices at local consular missions. Much still remains to be done in terms of dialogue and cooperation between Member States, and we should continue along this road rather than incorporate into one Code on Visas all provisions governing the issuance of visas and decisions in relation to the refusal, extension, annulment, revocation and shortening of visas issued, provisions that this European Union is absolutely unready and unable to manage. I therefore do not believe that the proposed system should be approved and carried forward.
The Committee on Civil Liberties, Justice and Home Affairs has prepared another proposal in the context of the Hague Programme. Its objective is to simplify visa policy by creating a Community Code on Visas, in order to facilitate the process of visa application, as well as the extension, annulment, revocation and shortening of visas issued. The Code will unify and specify the principles for issuance of visas, as well as their type and period of validity. In addition, the documents necessary in order to obtain an appropriate visa will be specified.
As a result of the harmonisation of European Union visa law, legislation which has often hindered the process of obtaining a visa will be repealed. The Community Code on Visas will facilitate the movement not only of EU citizens, but above all of citizens of countries from outside the EU. This will facilitate movement of citizens and also of workers between countries both within and without the Community.
In connection with the above change, special attention should be given to the ongoing training of Customs Officers, and especially those who work on the borders of the European Union.
EU visa policy should reflect the fundamental priorities of its foreign policy. I think that the creation of a Community Code on Visas is a good idea, and that it will serve to harmonise the legislation of Member States.
I voted in favour of the regulation on a Community Ecolabel scheme, as I believe it is vitally important to encourage the sustainable production and consumption of products. The Ecolabel is useful for guiding consumers towards those products on the market which are ecologically recommended and for encouraging the production and consumption of products which have good environmental performance.
As stated in the report, the Ecolabel is a voluntary mark whose purpose is to promote, at European level, the dissemination of high-efficiency products which have a low ecological impact throughout their life-cycle.
To this end, certain eco-quality standards have been fixed (we shall here call them 'criteria') for each of a number of specific product categories. There are at present 26 product categories, 622 licences and over 3 000 products and services - detergents, paper, clothing (including shoes and textiles), tourism, camping products, etc. - for which Ecolabels have been awarded.
This mark and the flower that symbolises it are dynamising elements which, thanks to the constant updating of the environmental criteria for the products for which they are awarded, encourages enterprises to operate a virtuous cycle of effort with a view to the overall raising of the eco-quality of products on the market.
However, there seem to be several shortcomings in the current system, bearing in mind the experience obtained over the almost 10 years of existence of this certification, which points to the need for more decisive intervention with a view to dealing with certain shortcomings in the system.
It is in this context that the Commission has presented a proposal for a new regulation, which the Members are trying to improve.
The Ecolabel is yet another misleading method of advertising products of dubious quality and ecological impact. These products will acquire 'added' value by registering for the label, the cost of which will be passed on to the end user, thereby increasing the profits of the monopolies still further.
This label is also a way of concentrating capital and the monopoly of the market between a few multinational companies which will have the means, organisation and, more importantly, the money needed to register with the label for their products.
Whatever the safety valves in the procedure for awarding the label in a transparent, reliable and impartial manner, everyone knows that capital and big business always find ways round them in order to increase their profits, as proven by a string of food scandals and by the 'toxic' products of the capitalist crisis itself.
The ΕU is unable to guarantee ecological protection, because it courts and serves capital which, with its unaccountable exploitation of natural and human resources and the use it makes of modern technology in the same direction, is destroying the environment. The people responsible for destroying the environment cannot at the same time be appointed to protect it.
I voted in favour of Mr Tatarella's report on a Community Ecolabel scheme. I believe that this proposal fits in perfectly with the European Action Plan for Sustainable Production and Consumption and, consequently, with the general aim of developing a voluntary, integrated system that will encourage companies to improve their products with a view to improving product quality in terms not only of diet and consumer protection, but also of the environment, by achieving higher standards of energy efficiency and environment-friendliness. I therefore congratulate the rapporteur on the excellent job he has done in a context that is so important and crucial for our producers, including the very smallest, because emphasising quality and respect for dietary and ecological principles will help them to stand out and stay afloat in an increasingly global and competitive scenario.
in writing. - The European Parliament practises what it preaches in terms of eco-friendly behaviour! Voluntarily, we have taken it upon ourselves to improve our environmental performance on a day-to-day basis. In February 2007, I personally asked the President to initiate EMAS in the Parliament. Today, we have voted in favour of the EMAS scheme, which requests other companies across the EU to do likewise.
By reducing our environmental footprint in ways such as turning the lights off, smart metering, sensor lights, and less paper use, the European Parliament works to be environmentally sound. As a result of an audit in Parliament, we have received an EMAS logo.
A yes vote today for the extension of EMAS means a yes for more environmental awareness in the Member States. This plan looks to recognise and reward proactive organisations that go beyond what environmental laws expect of them and that are constantly improving the way they interact with the environment. Now it is important to set a harmonised system throughout the European Union with a single set of rules; ensuring the usefulness and exposure of this plan not only for buildings, but for the Member States as well. For these reasons, it is essential to vote yes on this legislation.
I voted in favour of the report on the voluntary participation by organisations in a Community eco-management and audit scheme (EMAS), as it helps organisations to identify, monitor and measure their impact on the environment and to provide information on this.
EMAS was first introduced in 1995 and was extended in 2001 to both public and private sector organisations. This new revision is an opportunity to make the scheme more attractive and simpler for small and medium-sized enterprises and is also an attempt to ensure that EMAS has the same level of participation as ISO 14001 currently has (which is the leading Environmental Management System in Europe).
It is also important to note that the recognition of EMAS as a reference mark in Environmental Management Systems is in line with the EU objective on combating climate change.
I congratulate Mrs McAvan on her excellent work and declare my support for her report on the voluntary participation by organisations in a Community eco-management and audit scheme (EMAS) by voting in favour of it. The aim of improving the long-term environmental performance of organisations is certainly laudable, as are all the small- and large-scale resources that are designed to achieve it. I also join the rapporteur in welcoming the changes proposed by the Commission, particularly that relating to the planned reduction in fees and less frequent reporting for SMEs, for which participation in this system would be more onerous but no less important. I believe that we should also support the alignment of EMAS definitions with existing ISO 14001 definitions, which would make the transition from one system to the other easier, and endorse a simplification of the language, which could be very useful, particularly for small organisations.
in writing. - (DE) The legal basis used, Article 13(1) of the EC Treaty, is not appropriate considering that, in the opinion of the German Free Democratic Party (FDP), the principle of subsidiarity is not being observed. It is not within the remit of the EU legislator to lay down the regulations in question, thereby seriously encroaching on the self-determination of the Member States.
Combating discrimination of all kinds and bringing about participation in public life by the disabled are important jobs. Proposing to extend the anti-discrimination regulations to practically all areas of life is out of touch with reality, however. The reversal of the burden of proof laid down in the directive will mean that it is possible to open legal proceedings on the basis of accusations not backed up by sufficient evidence. Those affected would then have to pay compensation even if they have not actually committed any acts of discrimination but are unable to prove their innocence. Defined in this sweeping way, this reversal of the burden of proof is therefore questionable from the point of view of its compatibility with acting as a state under the rule of law. It will create uncertainty and facilitate abuse. That cannot be the raison d'être of a progressive anti-discrimination policy.
A further consideration must be that the Commission is currently pursuing infringement proceedings against numerous Member States in relation to inadequate transposal of the existing European directives on anti-discrimination policy. There is as yet, however, no overview of those regulations that have been transposed so as to make it possible to determine the need for new regulations that has been claimed. Germany, in particular, has already gone far beyond previous stipulations from Brussels. We therefore voted against this report.
in writing. - I and my British Conservative colleagues can agree with much of this report and abhor discrimination in all its forms and are wholeheartedly supportive of providing equal opportunities for people regardless of their disability, race, religion, or sexuality. However, we do have serious misgivings on the issue of the reversal of the burden of proof from the plaintiff to the accused. UK Conservatives believe that in prima facie cases of discrimination and under the British legal system it must remain up to the plaintiff to supply conclusive evidence of such cases of discrimination. That is why we have decided to abstain on this report.
in writing. - (NL) I emphatically voted against this report. Needless to say, we are all opposed to people being discriminated against on the basis of their disability, sexual orientation and such like. The question is only whether Europe should be involved in this. I do not think so. Measures to tackle discrimination should remain the exclusive competence of the Member States. Consequently, I voted in favour of Amendment 81 which observes that the relevant proposal for a directive seriously erodes the principle of subsidiarity. Quite apart from that, this report also contains many recommendations that run counter to the elementary democratic principle and the principle of the rule of law. To give but one example, while this report encourages people not to discriminate on account of belief, it allows explicit discrimination on the basis of political belief.
in writing. - (NL) I have voted against this report which is one of many that are steeped in political correctness, if only because this proposal violates the EU's principle of subsidiarity and involves a huge amount of red tape. Needless to say, I, too, am opposed to all forms of discrimination on the basis of disability, age or sexual orientation. This report, though, contains many recommendations that run counter to the most elementary principles of the rule of law. Indeed, discrimination is all of a sudden allowed when it concerns discrimination on the basis of political orientation. Then the principle of equality may as well be done away with completely. That is ridiculous.
in writing. - This report aims to protect those who are unjustly marginalised and ensure that they have proper and adequate means to address their situation. I was pleased to support it. It has broad support from social platforms and civil society. I am satisfied that it does not interfere with Member States competences in the following domains:
education
access to religious institutions
matters of marital or family status
the relationship between church and state
the secular nature of the state and its institutions
the status of religious organisations and
the wearing of religious symbols at school.
Ireland had, until recently, a very active National Consultative Committee on Racism and Interculturalism (NCCRI) and a well funded Equality Authority. Despite the importance of the work that these bodies were charged with, including, among other issues, equality proofing legislation, these bodies have ceased to be, given the drastic cuts in funding available to them. It is important that we continue to support these groups and their work.
Ms Buitenweg's report clearly demarks certain areas to remain part of the competency of each Member State, but progress on a European scale is important to achieve a social and more just Europe.
I voted in favour of the report on 'equal treatment of persons', which includes several amendments to the Commission proposal, reinforcing the protection of citizens, including people with disabilities who are victims of discrimination.
According to Eurobarometer data from 2008, 15% of European citizens claimed that they had been subjected to discrimination in the past year. This is unacceptable, which is why I welcome the adoption of this text by the European Parliament, despite the incomprehensible vote against by the right.
I regard it as vital for legislation to prohibit direct and indirect discrimination, multiple discrimination and discrimination by association based on gender, race or ethnic origin, religion or belief, disability, age or sexual orientation or gender in a range of areas such as social protection, education and access to and supply of goods and services, such as housing, transport, telecommunications and health.
in writing. - This Parliament has played a key role in promoting equal treatment of people across the Union on grounds of sex, race, religion, belief, disability, age and sexual orientation.
I therefore welcome this report, which urges a further strengthening of provisions to enforce such equality.
My only reservation is with regard to Amendment 39, part of which argues that freedom of speech should not be compromised, even in cases of harassment. We rightly have restrictions on freedom of speech covered by the laws of libel and slander. Equally you cannot with impunity shout 'fire' in a cinema. On that basis I have to vote against this particular amendment with the threat it would pose to minorities.
in writing. - (FR) The defence of the rights and the protection of people who are victims of discrimination must be a priority for the EU, but this can only be effective and useful if it guarantees legal certainty for the persons involved whilst avoiding a disproportionate burden for the economic players targeted.
In this sensitive area, it was essential to remain vigilant as regards respect for the division of competences between the European Union and the Member States and to ensure that Parliament adheres strictly to what the legal basis allows.
The text as adopted today, whilst satisfactory in certain respects - especially in relation to the fight against discrimination against disabled people - the vague concepts it contains, the legal uncertainties that it maintains and the superfluous requirements that it introduces make it legally impractical and therefore ineffective in its application.
Believing as I do that excessive regulation cannot be a solution, I defended the amendment to reject the Commission's proposal, as existing texts on this issue have not been applied in a number of Member States that are subject to infringement procedures.
In these circumstances, since I support the objective of this directive but am partially dissatisfied, I preferred to abstain from the final vote.
in writing. - I will be voting in favour of this report especially since it promotes in a very forceful and concrete way the principle of equal treatment between persons irrespective of religion or belief, age or sexual orientation. Having said that however my delegation feels that national realities and national concerns in the various Member States have to be taken into consideration (Amendment 28) before implementing the amendment. Furthermore we have to ensure that legislation enacted would not lead to a perverse situation where, instead of ensuring freedom of expression, freedom of expression is curbed.
I have always taken a positive approach to the determined, effective fight against all forms of discrimination and against homophobia, in accordance with the fundamental values of the European Union.
The defence of the rights and the protection of people who are victims of discrimination must be a priority for the EU, but this can only be effective and useful if it guarantees legal certainty for the persons involved whilst avoiding a disproportionate burden for the economic players targeted.
In this sensitive area, it is essential to remain vigilant as regards respect for the division of competences between the European Union and the Member States and to ensure that Parliament adheres strictly to what the legal basis at European level allows.
The text as adopted today, whilst satisfactory in certain respects - especially in relation to the fight against discrimination against disabled people - the vague concepts it contains, the legal uncertainties that it maintains and the superfluous requirements that it introduces make it legally impractical and therefore ineffective in its application. In these circumstances, and although I support the objective of the directive, I have decided to abstain on this text in the final vote.
in writing. - I congratulate my colleague Ms Buitenweg in gaining majority support for her report in this House. Discrimination on the basis of religion or belief, disability, age or sexual orientation has no place in European society. It is right that legal protection is extended beyond the labour market and this proposed Directive will be a valuable tool in the fight against intolerance.
Since 2000, the European Union has continually promoted equality, and this increasingly in the broadest possible sense of the word: equality between men and women, between nationals and foreigners, between the sick and the healthy, between Catholics, Muslims, Buddhists and other religions, equality of access to education, to health, equality for one's sexual orientation, and so on. In short, the list is evidently not exhaustive, and the European directives currently being drafted concern equal access to social services and housing.
Here then is a new directive that, under the guise of the legitimate fight against discrimination towards disabled people, is intended to regulate, or rather shackle, almost every area in which the freedom of choice, be it contractual or otherwise, still exists.
The pitfalls in such a coercive regulation are legion. In effect, these new European measures will not only increase European bureaucracy and burdens, but will also be a real threat to other fundamental freedoms and rights including, in particular, freedom of worship, of association and of expression, and freedom of the press.
In the name of equality, the censors and the dictators are here present.
in writing. - (FR) It is with great regret that I have decided to abstain on Mrs Buitenweg's report on equal treatment.
The principle of equal treatment of persons irrespective of political or religious beliefs, age, gender, sexual orientation or disability, is one of the founding principles of the European Union. The reality of daily life shows that much progress remains to be made in the Member States. The offensive remarks about the elderly that continue unabated are an eloquent illustration of this.
However, I am unable to subscribe to the pathways and options described in this report. I greatly fear that the good intentions will result in unending litigation and bureaucratic excess running counter to the desired objective.
The June List believes the EU to be a union of values, and that is why I am very much in favour of a broad directive against discrimination. I consider that to be a given in a functioning internal market with respect for inviolable human rights. For me, it is very important that no one should be discriminated against on the grounds of disability.
I am in favour of amendment 87 because I think that taxpayers in every country should ensure that the disabled are provided with such finances as allow them to be considered fully credible borrowers by the credit market. As a matter of fact, I voted in favour of the report in its entirety.
in writing. - (NL) As the Dutch Christian Democrats (CDA) have always strongly argued for rules to ensure the equal treatment of people irrespective of their religion, belief, disability, age or sexual orientation, we are in favour of the spirit of this directive.
However, legislation in this area must be well thought-out. The CDA considers many legal definitions in the text extremely ambiguous and expects - like many others - that the text will result in all kinds of legal proceedings.
The CDA is opposed to the proposal to reverse the burden of proof. To us, someone is innocent until proven guilty. The CDA cannot identify with the proposal that it is to be up to people against whom charges are brought to prove their innocence.
Moreover, we regret that the Socialist Group in the European Parliament and the Group of the Alliance of Liberals and Democrats for Europe, apparently feeling the pressure of the elections, have brought even more imbalance to this text by introducing numerous new elements and through split votes. For this reason, the CDA did not feel able to endorse this report.
in writing. - This is a major report with important consequences for EU citizens.
It is difficult to argue against the principle of equal treatment, yet this report has proven hugely contentious in this House, not just between groups, but indeed within political groups too.
I voted against Amendment 81 to totally reject this report. I have met with and been lobbied by many disability interest groups who asked for consideration of their position. The European Disability Forum, in particular strongly argues that we need EU legislation to protect people with disabilities against discrimination.
At Council many Member States have also voiced concerns about the proposal. Those concerns range from the legal base to be used, the scope of the proposal and fears that it may impinge on areas of national competence, such as education, social security and healthcare.
We must also make clear that adoption and reproductive rights (including assisted human reproduction) are not within the scope of the directive.
I voted against Amendment 28 in order to secure the reference to national law on family or family status, including reproductive rights. This amendment was rejected by the House and therefore I abstained in the final vote.
in writing. - (NL) Today, I, along with the eurosceptic part of my group, voted in favour of the Buitenweg report on equal treatment. We very much agree with the content of her proposals and therefore regret the many 'no' votes from Members who actually want to see more Europe. It is unfortunate that other parties were suggesting before the vote that our decision to vote 'yes' was perhaps somewhat out of character.
In the national parliaments and national governments of the EU Member States, a question that is often raised is whether the EU should reel in further competences. This increase in competences is often at the expense of decision-making at a lower level, where those affected are guaranteed maximum influence. In such cases my party, the Dutch Socialist Party, objects. In the European Parliament, however, the emphasis is more on how the EU implements its competences, or on content, in other words. Then, we always vote in favour of what we consider to be an improvement and against what we consider to be a change for the worse. Choosing to act in this way does not mean that we would not prefer to leave areas of this kind to the Council, which has noted a European average that is worse than what we have since reached in the Netherlands and in a number of other Member States.
Equal treatment between persons irrespective of religion or belief, disability, age or sexual orientation is a principle that goes well beyond Community law: it is a human being's inalienable right. I was therefore forced to vote against Mrs Buitenweg's report on the proposal for a Council directive. I believe that the sole aim of this directive is to control aspects in respect of which the European Union should already be very active and involved.
in writing. - I voted in favour of Kathalijne Maria Buitenweg's report on equal treatment of people irrespective of religion or belief, disability, age or sexual orientation. I find it absolutely outrageous that in the 21st century in the European Parliament there are still disagreements about something as natural as equal treatment of people. The fact that 226 MEPs voted against the report was a negative surprise and a clear sign of danger, which cannot be ignored.
Tolerance is one of the cornerstones of the European Union and combating discrimination of any kind must be our top priority. The European Union's motto "united in diversity" does not only stand for different nationalities of the EU, but first and foremost involves the citizens of the European Union with their individual differences. All EU citizens are equal and must be treated that way, only then can the European Union live up to its motto.
The defence of the rights and the protection of people who are victims of discrimination must be a priority for the EU, but this can only be effective and useful if it guarantees legal certainty for the persons involved, whilst avoiding a disproportionate burden for the economic players targeted.
In this area, it is essential to remain vigilant as regards respect for the division of competences between the European Union and the Member States and to ensure that Parliament adheres strictly to what the legal basis allows.
The text adopted today is satisfactory in certain respects, especially in relation to the fight against discrimination against disabled people, but the vague concepts it contains, the legal uncertainties that it maintains and the superfluous requirements that it introduces make it legally impractical and therefore ineffective in its application.
Since excessive regulation cannot be a solution, the delegation has defended the amendment rejecting the Commission's proposal, as existing texts on this issue have not yet been applied in some Member States that are subject to infringement procedures.
In effect, the French delegation, which supports the objective of this directive but is partially dissatisfied, preferred to abstain from the final vote.
Discrimination is a problem which, in these days of European unification, is a subject which is extremely relevant and which we must not ignore under any circumstances. Despite the fact that we have already discussed this subject many times, the effects remain unsatisfactory.
The different forms of discrimination are a significant problem. Discrimination on the basis of ethnic or racial origin is forbidden both in the labour market and outside it. Unequal treatment because of religion, worldview, disability, age or sexual orientation is currently forbidden only in the workplace.
I think attention should be paid to fighting discrimination not only in the professional area, but also outside it. Discrimination should be defined in the same way regardless of what kind it is.
Prevention of unequal treatment is a highly significant question, but we must not forget about people who suffer discrimination. We must make sure that it is possible for them to exercise their rights, and we must strive for the consistent punishment of people who discriminate.
Discrimination is a very important subject, both in connection with the private lives of citizens and with the process of European integration. I fully agree with the rapporteur, Mrs Buitenweg, and I thank her for a very good and comprehensive report.
in writing. - (NL) As a lawyer, I cannot possibly accept the imposition of a reversal of the burden of proof at European level, as proposed in the new anti-discrimination directive. After all, it is nigh on impossible to prove that something is not the case and far easier to prove that something is the case.
It is necessary, however, for the EU to ensure that its fine guiding principles and values, as set out in the EU Treaty, are also experienced by its citizens in practice. Horizontal legislation in this area is therefore to be welcomed. That is why I have voted in favour of the Buitenweg report as a whole.
I voted with the PPE-DE against the non-discrimination directive because it would have a negative impact on EU citizens. The left wing majority has shown today that European institutions do not want to reduce the bureaucracy funded by taxpayers' money. This resolution provides proof that the EU wants to extend rules into all areas of people's lives in the Member States. It is a bad signal.
However, this resolution has no impact on the legislative process. It is up to the Council to reach a unanimous decision.
I am opposed to any form of discrimination. Originally the directive was expected to deal with discrimination against physically disabled and older people. I have also always been involved in protecting these people. However, this directive lacks clarity and in my opinion it will therefore not help people.
The lobby made a hostage of genuine discrimination when it added sexual orientation and religion or belief. These forms of discrimination have never been defined in any EU documents. The consequences may be dramatic.
Nobody can precisely define sexual orientation or discrimination based on sexual orientation. This represents a potential danger for the interpretation of this directive. Non-discrimination based on "belief” is also problematic. Sects or political extremists may exploit this directive and the mass media will not be able to refuse them. Church schools will not be able to select teachers on the basis of their religion. Insurance companies will not be able to take account of information in order to determine insurance risks. Insurance premiums will become more expensive.
Besides, there are some directives and international documents protecting older and physically disabled people and these have not been applied by the Member States.
in writing. - (NL) This resolution is rather unfavourable, and we should applaud the fact that it makes political dialogue expressly dependent on progress in terms of human rights and internal freedom. In this area, the regime still leaves a great deal to be desired, particularly in terms of freedom of speech and opinion, the freedom of the press and the freedom of the democratic opposition and the media.
There is, however, too much evidence that the regime's recent concessions are merely part of a cosmetic operation orchestrated by President-Dictator Lukashenko for the benefit of the outside world. It is far too early to be entering into any kind of normal dialogue with Belarus.
This is yet another resolution deeply rooted in a vision of interference and stigmatisation with regard to Belarus, which clearly aims to meddle in the domestic affairs of that country.
When you delve behind the mystifying and Manichean language, the aim is clear: the EU does not accept the affirmation of sovereignty of Belarus and its definition of an independent policy, which is not in thrall to to the interests of the EU/NATO/US, and is trying to get round it.
The EU is therefore resorting to blackmail and to the imposition of sanctions, which it says can be lifted if this country adopts the measures that are required of it, for example: 'the democratic opposition of Belarus and civil society must be included in the dialogue between the EU and Belarus'; 'make full and effective use of the possibilities to support civil society and democratic developments in Belarus via the European Instrument for Democracy and Human Rights, EIDHR'; or the 'financial support to the independent Belarussian television channel Belsat'.
Would any of the EU countries agree to such conditions? The hypocrisy of this approach is clear, particularly when the 'European family' of so-called 'democratic nations' does not have a single word of condemnation for the genuine massacre perpetrated by the Israeli army against the Palestinian people in the Gaza Strip or for the CIA's criminal flights, in which it was, for that matter, complicit.
Ladies and gentlemen, I voted for adoption of the resolution on evaluation of the EU-Belarus dialogue. I am glad that as well as a general evaluation of the political scene, the resolution speaks about specific expectations with respect to the Belarusian authorities. Dialogue is not, of course, conducted just for the sake of dialogue. It should lead to an improvement of the situation in those situations which, for various reasons, require improvement. No-one is under any illusion that the situation in Belarus is ideal.
We expect, therefore, a review of the decisions made in the case of the conscription of the young activists Franak Viačorka, Ivan Šyla and Zmiter Fedaruk. They must not be held as 'hostages' by the authorities. Franak Viačorka is the son of a well-known opposition activist. Conscription should not be used as an instrument to conduct politics. We also call for recognition of the authorities of the Union of Poles in Belarus and its Chairwoman, Angelika Borys, who were elected on 15 March 2009. We would like the Belarusian authorities to order a review of the sentences passed on 11 participants in a demonstration which took place in January 2008.
These are very specific examples which would allow the Belarusian authorities to show goodwill and a desire to conduct real dialogue. I hope that Belarus will take this opportunity. It will be beneficial for Belarus itself, for Belarusians, for the European Union and for relations between Belarus and Europe. Thank you.
If we are committed to building the future of Europe, we must not allow historical facts to be ignored, or the memory of the tragic moments in our history to be neglected. Remembering the victims of crimes against humanity should be one of the fundamental elements of the teaching of history and of shaping the consciousness of young people in Europe. Ignorance of history leads not only to its distortion, but also to the creation of various dangerous forms of nationalism. I would also like European society to know more about Polish heroes, such as Cavalry Captain Witold Pilecki. We must remember that understanding the past of the whole of Europe, and not only its western part, is the key to building a common future.
in writing. - (NL) I have voted in favour of this even-handed resolution, which condemns totalitarianism in every shape or form. The 20th century was the century that saw the most shocking massacres in history. Nazi-Germany, Soviet Russia, Cambodia, China and Rwanda are reminders of the absolute madness and cruelty which people are capable of inflicting on their fellow man when tyranny prevails over freedom. I have one reservation, though. I refuse to create a hierarchy of suffering. Every case of suffering is unique and deserves our respect, whether the people involved are Jews, Tutsis, Kulaks, Russian prisoners of war or Polish priests. This is why I abstained in the case of Amendment 19.
I voted in favour of the resolution on totalitarian regimes. I believe that Europe will not be united unless it is able to reach a common view of its history and conduct an honest and thorough debate on the crimes committed by Nazism, Stalinism and fascist and Communist regimes in the past century.
I feel that the process of European integration has been successful and has now led to a European Union that encompasses the countries of Central and Eastern Europe, which lived under Communist regimes from the end of the Second World War until the early 1990s, and has helped to secure democracy in the south of Europe, in countries such as Greece, Spain and Portugal, which endured fascist regimes over a long period.
in writing. - While I am in favour of the maximum objectivity in analysing Europe's history, and while I recognise the horrific nature of the crimes of Stalinist Russia, I am afraid that this resolution has elements of a historical revisionism that flies in the face of a demand for objective analysis.
I am not willing to equate the crimes of the Nazis, the Holocaust and the genocide that saw six million Jews, along with Communists, Trade Unionists and disabled die, with those of Stalinist Russia. This political relativism threatens to dilute the unique nature of the Nazi crimes, and in doing so provides an intellectual underpinning to the ideologies of today's neo-Nazis and fascists, some of whom are with us here today.
The motion for a resolution submitted by the five largest groups in Parliament contains many important perspectives on European history over the last 100 years. The amendments, especially those by the Union for Europe of the Nations Group, are also praiseworthy, but, for editorial reasons, not everything that has been proposed can be included in the text of the resolution. There are many tragedies and individual acts of heroism which could be recounted in a resolution on European conscience and totalitarianism. Unfortunately, we do not have space for everything and that is why we were forced to vote against some of the amendments to the resolution.
We did vote in favour of the resolution as a whole, however.
This shameful resolution approved by Parliament is part of the operation to distort historical truth that is being undertaken by reactionaries and those seeking revenge: the losers of the Second World War. They are the same people who are rehabilitating in their own countries those who collaborated with the barbarism of the Nazis, for example.
The goal is to put neo-fascism in a good light and condemn communism. In other words, to put the tyrant and the oppressor in a good light, while condemning their victims and the ones they oppressed. Its goal is to erase the decisive contribution of the communists and the Soviet Union in defeating Nazism-fascism, their role in improving the living conditions of the workers, their contribution to the liberation of peoples from the colonial yoke and the role they played against exploitation and war following the Second World War.
In Portugal the Portuguese Communist Party fought more than anyone else for liberty, for democracy, for peace, for human rights, for decent living conditions for the Portuguese people, for the liberty of the peoples colonised by fascism, and for the achievements enshrined in the Constitution of the Portuguese Republic, which is 33 years old today.
At bottom, its intention is the criminalisation of communists, their activities and their ideals.
Such a resolution is even more serious when we are experiencing a time of acute crisis for capitalism, which is making the struggle for peace, democracy and social progress the great requirement of our time.
in writing. - We of course regret the victims of all aggressive and authoritarian regimes, regardless of the atrocities that have been carried out in Europe or for example in the former European colonies. We are however deeply concerned about all direct or indirect efforts by politicians or parliaments trying to influence the general perception of historical facts. This task should be left to independent academic research and public debate. Otherwise there is a risk that every new majority in Parliament will try to change history by describing the worst enemies of society, and that the discussion on European history will be used for short-term campaign purposes. We therefore chose to abstain in the final vote.
The PASOK parliamentary group voted against the motion for a resolution because it compares Nazism to communism in an unacceptable manner.
We condemn the atrocities of both Nazism and Stalinism.
We consider that this comparison does not contribute to an understanding of the peculiarities of these two totalitarian regimes.
in writing. - (NL) I voted in favour of the resolution on totalitarianism, contrary to my party's recommendation, which deemed this resolution superfluous. I opt for a clean break from all attempts to achieve political goals by means of violence, incarceration, intimidation and other forms of oppression. The 20th century was the century of major popular movements that were blinded by the idea that they were on the verge of history. Any crime was justified to bring about what they saw as the ideal world and to protect it from change forever. To some, this ideal world consisted of equality for all, strong provision of services by the State, the means of production in the hands of the people and the abolition of all the old privileges enjoyed by advantaged groups. To others, it was about maintaining traditions, inequality, positions of power and privileges. I can identify with the first group, but not with the second.
As a result of their violence, both groups will be forever reviled. Nobody remembers their causes, but everyone remembers their means. That era must absolutely remain in the past. Even though I do not agree with the wording in places, I think this resolution is essential.
No parliament, no parliamentary majority comprising the representatives and servants of the barbaric capitalist system can use slander, lies and forgery to wipe out the history of social revolution, written and signed by the people with their blood. No black anti-communist front can wipe out the huge contribution made by socialism, its unprecedented achievements and its abolition of the exploitation of man by man.
The joint motion for a resolution by the Group of the European People's Party (Christian Democrats) and European Democrats, the Group of the Alliance of Liberals and Democrats for Europe, the Group of the Greens/European Free Alliance and the Union for Europe of the Nations Group, which was also supported by the Socialist Group in the European Parliament in an indescribably vulgar manner, equates fascism with communism, Nazi fascist regimes with socialist regimes.
With a pitiful quid pro quo they are proposing a joint European Day of Remembrance for perpetrators and the victims. Thus they are acquitting fascism, slandering socialism and exonerating imperialism of the crimes which it committed and is committing today. Ideologically they are promoting capitalism as the only 'democratic system'.
Any political forces which sit on the fence, thereby giving this obscurantist policy an alibi, also bear serious responsibility for this anti-communist hysteria.
The Greek Communist Party calls on the working class and every progressive person to condemn anti-communism and its agents.
The 20th century was marked by the crimes of totalitarian communist and Nazi regimes, which were brutally inflicted on millions of innocent people. European integration was a direct response to the war and the terror caused by totalitarian regimes on the continent of Europe.
I firmly believe that Europe will never be united if it does not manage to achieve a united view on its own history and I have therefore voted for the resolution on European conscience and totalitarianism. We must acknowledge communism and Nazism as a common inheritance and hold a specialist debate on all of the crimes committed by totalitarian regimes in the last century. We owe this to our younger generations who no longer grow up under such regimes and whose awareness of totalitarianism in all its forms has become alarmingly superficial and inadequate, even in the five years since the expansion of 2004. Even today many people do not know about the regimes that terrorised their fellow citizens in Central and Eastern Europe for 40 years and divided them from democratic Europe with the Iron Curtain and the Berlin Wall.
In 2009 we celebrate the 20th anniversary of the fall of communist dictatorships in Central and Eastern Europe and the fall of the Berlin Wall and I therefore believe that all EU governments should take this opportunity to declare August 23 European Day of Remembrance for the Victims of Stalinism and Nazism.
This would mark a resolution for all victims of totalitarian regimes and a strong and unequivocal guarantee that these events shall never be repeated in Europe.
I intend to vote in favour of the motion for a resolution on European conscience and totalitarianism.
I firmly believe that Europe must be made more aware of crimes committed by totalitarian and non-democratic regimes, because I believe that we cannot consolidate European integration without promoting the preservation of our historical memory, provided that all aspects of Europe's past are acknowledged.
I also approve the motion to declare a 'European day of remembrance' for the victims of all totalitarian and authoritarian regimes.
in writing. - For many across the EU and indeed wider Europe, the consequences of totalitarianism, with its millions of deaths, is a crucial historical point. It has helped to form many minds of later generations, but for those who lived during this period of time it represents a terrible scar in European development. Extremism is still a current threat and these extremists have an unwitting friend in the ballot box - lethargy. As politicians, awareness of the danger to our freedoms and our very lives is something we must all strive to remind current and future generations. This is why I can support this motion for a resolution.
We roundly condemn any form of totalitarianism and, at the same time, underline the importance of remembering the past. This is an important element in our history.
However, we believe that majority decisions by Parliament are not competent to interpret historic facts.
The evaluation of historic facts is the job of historians and historians alone.
That is why we decided to abstain from today's vote on the joint motion for a resolution by the four political groups, including the Group of the European People's Party (Christian Democrats) and European Democrats, on European conscience and totalitarianism.
On several occasions, we have been able to express our views on repeated statements on the theme of 'all totalitarian regimes'.
Our group unreservedly condemns all totalitarianism. It unreservedly condemns Stalinism. At the same time, it strongly objects to any attempt to trivialise Nazism by burying it in a condemnation of totalitarian regimes, as is the case, once again, in the joint resolution submitted to us.
This is why our group is refusing to participate in the vote on this resolution.
Condemnation of totalitarian regimes that adopted the ideologies of Nazism or communism should be only the first step towards complete condemnation of all forms of intolerance, fanaticism and ignorance that have suppressed and continue to suppress fundamental rights and freedoms of individuals and nations. Every ideology which does not respect human dignity and human life deserves condemnation and is fundamentally unacceptable.
Nazism and communism are ideologies that were actually inspired by older ideologies. These were formulated in the 19th century and became established as constitutional principles among European states of the time. Ideologies such as militarism, chauvinistic nationalism, imperialism, radicalism and later fascism were in their essence inhumane and destructive and they therefore deserve explicit condemnation just as much as the ideologies which appeared later in the form of communism and Nazism.
We must particularly emphasise this at the current time, which is an uncertain and exceptionally difficult period. We must therefore not permit the emergence of new political currents inspired by ideas as anti-human as those that lay behind Nazism and communism. Intolerance can be combated only by refusing to compromise or to make exceptions and we would therefore like to ask that the words "fight against totalitarianism” are amended to "fight against all state regimes which have brought about the suppression of human dignity, freedom and the uniqueness of every individual”.
I voted in favour of the joint resolution on the role of culture in the development of European regions because I believe that the EU must give stronger backing to cultural projects.
I feel that the strategies for regional and local development which incorporate culture, creativity and the arts make a major contribution to improving the quality of life in Europe's regions and cities through promoting cultural diversity, democracy, participation and intercultural dialogue.
The resolution invites the Commission to present the Green Paper containing a number of measures in the area of contemporary cultural activities, aimed at consolidating development in Europe's regions.
I believe that Europe's cultural spirit is an important way of bringing Europeans closer together in a manner which fully respects their different cultural and linguistic identities. Europe's cultures represent strategic factors in Europe's development at local, regional and national level, as well as at EU institution level.
Culture is a political area which falls under the political responsibility of individual Member States. This resolution discusses issues which lie outside the European Union's competence. As we take the principle of subsidiarity seriously, we are of the opinion that Parliament's Committee on Culture and Education should be abolished.
Consequently, we voted against this report.
Culture is an important element in the sustainable development of European regions and therefore the development plans for all regions must include a cultural dimension. A strategy which includes culture, creativity and art will contribute enormously to improving quality of life for inhabitants of cities and rural areas.
In the relatively small area of Slovakia, my own country, we have diverse cultural regions with their own internal variations. The cultural traditions that have developed here over the centuries comprise an unusual variety of forms, types and variants of folklore.
For example in my own region of Stará Ľubovňa in the north east of Slovakia you will find Slovak, German, Ruthene, Goral and Roma cultures. All villages organise annual cultural festivals, attracting large numbers of visitors to our region. Partnership between the European regions is strengthened through the variety of costumes, songs and dances. Cultural projects stem from initiatives by voluntary organisations and they deserve the attention and particularly the support of the European Commission. It is a pity that funding for cultural projects is being cut back every year, making it very difficult for local authorities to sustain these remarkable and unique cultural traditions.
I firmly believe that the Commission should submit the Green Paper with a range of potential measures for supporting cultural activities aimed at strengthening the cultural development of European regions and I have therefore voted in favour of the resolution on the role of culture in the development of European regions.
I voted against this motion for a resolution on the role of culture in the development of European regions.
Although I accept that the proposed initiatives are prompted by the admirable aim of promoting regional and local development within the EU, I do not believe they are enough to guarantee the achievement of such aims. In particular I doubt that these initiatives will be effective in promoting linguistic and cultural identities, considering that they are not backed by additional wider-ranging initiatives and policies.
in writing. - Russia remains an important strategic partner for the EU. We have common interests like fighting nuclear proliferation and building peace in the Middle East. Russia also has an important diplomatic role, not only as a permanent member of the UN Security Council but as a major influence on Iran. We therefore need Russia's help to persuade Iran not to build nuclear bomb.
There are, however, areas of concern about our relationship with Russia: and if we share common interests, I am not convinced that we share common values. The state of democracy and the rule of law in Russia remains of concern. The freedom of the press is also not of the standard that we would expect.
Our partnership with Russia must therefore be strong and durable, but it cannot be unconditional. In particular Russia needs to know that we will not tolerate the annexation and recognition of the sovereign Georgian territories seized in last summer's war.
There is definitely only one nation that never finds favour in the eyes of this Parliament, which is usually so quick to approve any economic, commercial or cooperation agreement with Cuba, the Chinese communist dictatorship or even the Turkey of Prime Minister Erdogan.
The majority in this Parliament, who gave an enthusiastic welcome to Kosovo's unilateral declaration of independence, despite its being the historic cradle of the Serbian nation, is now harvesting the bitter fruits of its policy, with the Russian-backed independence of Abkhazia and Ossetia.
Furthermore, how can only Russia be blamed for the misunderstanding over security issues, when the expansion of NATO up to her borders is naturally seen by the Russians as a provocation and a threat?
Of course, difficulties remain. Russia though, unlike Turkey, belongs culturally, spiritually and geographically to Europe. It is first and foremost with her that we should have privileged links.
The resolution that has just been adopted makes the purposes and objectives intended by the majority of this House for EU-Russian relations clear. It wants them to 'be based on the principles of liberalised and open markets and reciprocity of investment rights between the partners, and therefore demand that, in exchange for close and beneficial economic ties, the Russian Government guarantee the property rights of foreign investors'.
In other words, the intention is to pressure Russia into handing over its immense natural wealth, for example, specifically natural gas and oil, and into conditioning its productive capacity and making its labour available for exploitation in the interests of the great powers and big business in the EU, which want to have access to resources that should belong to the Russian people.
The resolution puts all the pressure on Russia, but there is not one single reference to the expansion of NATO to the east and the United States' new missile system in Europe.
For our part, we reject this type of relationship out of hand. We call for the establishment of equitable relations and mutual respect between the two parties, based on the interests of their people and respect for the principles of non-intervention, disarmament and détente.
Unlike Turkey, Russia forms part of the geographical, cultural and spiritual sphere and therefore civilisation of Europe. It should therefore be an ideal strategic partner in many areas, especially energy. However, it is also a sister nation that we should support and not criticise unendingly, as many right-thinking ultra-Europeans do, especially in this report, which calls the rescue of the Russian-speaking minorities in Georgia a 'disproportionate counter-attack' that 'puts a question mark on Russia's readiness to build, together with the EU, a common space of security in Europe'.
The ultra-Europeans who are always ready to align themselves with the United States and their war in Iraq have nothing to teach the Russians. Ten years ago, these same ultra-European human rights types did not hesitate to support NATO in its unspeakable act of aggression against Serbia.
We are calling for a new Europe to be built, a free Europe of sovereign nations that will establish privileged relations with Russia.
I voted against Mr Onyszkiewicz's report with a proposal for a European Parliament recommendation to the Council on the new EU-Russia agreement.
I do not actually agree with the rapporteur on the recommendations made to the Council and the Commission with a view to continuing negotiations with Russia, because I do not believe they are enough to guarantee a fair agreement that respects the rights and prerogatives of the European Union and that can promote the development of good relationships between the relevant actors. I therefore believe that both parties must make more effort to achieve this aim.
in writing. - Russia has to make up its mind: does it aspire to the EU's common values or not? There are many areas of agreement with Russia, which all said and done is our strategic partner. We acknowledge the common threat of nuclear proliferation, particularly from Iran. We need Russia's help as part of the Quartet to work towards a peaceful resolution of the Middle East conflict with a new PM of Israel and US President in place. However we cannot allow Russia to bully its neighbours and use its hydrocarbon resources as a diplomatic weapon. Similarly, we cannot allow Russia simply to behave as if last summer's war in Georgia did not happen. The annexation of sovereign Georgian territory cannot be brushed under the carpet, either by Russia or the EU. Lastly Russia must observe its binding OSCE/Council of Europe commitments to upholding human rights, democracy and the rule of law.
in writing. - I am taking this opportunity to fully support this report which is being proposed so as to further health protection of EU citizens but I'd also like to take this opportunity to say that in Malta and Gozo certain areas of the basic health system are in shambles. The waiting lists of Maltese and Gozitans in need of medical tests and surgical interventions are unbelievable. 2 per cent of the population is waiting for cataract operations.
The waiting list saga is one of many examples supporting my statement. Others include lack of beds in what is supposed to be a state of art hospital costing nearly a billion euro.
in writing. - I voted in favour of this report specifically because it urges the Commission to utilise current scientific evidence to protect EU citizens from the potential hazards of electromagnetic fields (EMFs). The 1999 recommendation requires an update within five years of it being published that takes into account ongoing research. No update has taken place. I requested in my 2008 letter to Commissioner Kyprianou that the original recommendation be revised, as it was then four years overdue for revisions, but there have still been no updates.
Since the recommendation, we have seen scientific research and conclusions change and evolve as well as significant technological developments using EMFs such as WiFi and Bluetooth. Due to the ever-changing nature of this field, we need to re-evaluate the regulations protecting our citizens.
A 2007 European survey indicates that the majority of EU citizens feel that public authorities have not done an adequate job of informing them on ways to protect themselves from EMFs. The EU must take a stronger lead in gathering essential research on any possible harm from EMFs and to recommend guidelines for its citizens. I support further research into the effects of exposure to electromagnetic fields on public health and hope that the 1999 recommendation will be reviewed and updated.
in writing. - I support this report which urges the Commission to remain vigilant and undertake a review of the scientific basis and adequacy of EMF limits through the Scientific Committee on Emerging and Newly Identified Health Risks (SCENIHR). In this way consumers can continue to have a high level of protection without hampering the functioning and development of wireless technologies.
Electromagnetic fields (EMF) are a matter of direct concern to EU citizens. A special Euro barometer on EMF indicated that Europeans are divided in their concerns about the potential health risks of EMF: 14 % not at all concerned, 35% not very concerned, 35% fairly concerned and 13% very concerned. Several scientific studies on the matter have been published in recent years, however, none of them have provided clear evidence on possible effects of electromagnetic fields emitted by wireless technology on human health.
I voted for the resolution on health concerns associated with electromagnetic fields, as this is an issue that directly affects the entire European public, which is exposed to electromagnetic fields both at home and in the workplace.
Exposure to sources of man-made electromagnetic fields has been increasing substantially in recent years, largely driven by the growing demand for electricity and ever more specialised wireless technologies. For this reason, I believe that it is extremely important to guarantee a high level of protection for all consumers without, however, hampering the operation of mobile telephony networks and the development of new wireless technologies.
I voted against the own-initiative report by Mrs Ries. It is the type of utterly useless report that some Members go crazy about, those same Members who take delight in applying the 'precautionary principle' willy-nilly and who make a big fuss about the slightest 'concern' amongst the public. Whilst life expectancy for Europeans is increasing year on year, any new study of the possible effects of electromagnetic fields that raises unanswered questions is blown up out of all proportion. On the other hand, dozens of studies by scientific academies and other genuinely competent bodies that have found that there is no real risk are systematically ignored. Everything that is exaggerated is insignificant.
I voted in favour of Mrs Ries's report on health concerns associated with electromagnetic fields.
It is essential to guarantee a high level of protection for consumers, especially children, without hampering the operation of mobile telephone networks. Whilst no scientific proof has shown that the use of mobile telephones presents a health risk, this hypothesis cannot be definitively ruled out, so this matter must be included within the framework of the precautionary principle. It is important regularly to update the limit values for public exposure to electromagnetic fields.
There is an urgent need, finally, to have more information available on the effects of electromagnetic waves and to set up a single system for authorising the installation of aerials and relays, as the report stresses.
in writing. - I support this report which calls for further research to be carried out on electromagnetic fields emitted from devices such as radios, TVs, microwaves, mobile phones and high-voltage power lines. The report recommends that schools, crèches, retirement homes and hospitals should be kept away from mobile phone antennas or high-voltage power lines by a specific distance to be determined by scientific criteria.
The motion for a resolution on health concerns associated with electromagnetic fields is an attempt to manage the repercussions and hide those responsible, so as not to affect the action and profitability of the monopolies, not to prevent and protect. The increased awareness and concerns at the grassroots level about electricity and telecommunications companies and about the manufacturers of the electric and electronic devices which are the main source of danger requires research with unequivocal results, given that responsibility for these devices basically lies with the companies themselves, which are interested in selling their goods and services, and hence not in proving the harmful consequences of electromagnetic fields.
In order to address this very serious problem, which may be a danger to public health, detailed government studies are required into neoplastic degenerative brain diseases, the effects of electromagnetic radiation as a whole on the homeostasis of the human organism and so forth.
A coordinated fight by the workers is needed so that, on the basis of the principle of prevention, exposure limits and actual exposure to electromagnetic fields can be reduced.
There can be no fundamental and effective protection of the health and safety of workers within the framework of the EU, which supports the profitability and the competitiveness of capital by undermining public health.
I voted in favour of Mrs Ries's report on health concerns associated with electromagnetic fields.
I agree with the rapporteur on the need to give a good airing to the problem of the impact of electromagnetic devices on public health by promoting relevant studies and research that are able more precisely and accurately to shed light on this subject, which is giving rise to a growing debate.
I therefore agree with her in calling on the Commission to adopt a clear policy on electromagnetic waves, although I am aware of the Member States' exclusive powers in certain areas including, for example, waves associated with mobile phones.
in writing. - (SV) We have today voted in favour of Mr Schmitt's own-initiative report on Better Schools: an agenda for European cooperation. The report points to many major challenges facing European schools and contains a number of good recommendations. For example, the recommendation that students in schools and universities should be better prepared for an increasingly flexible labour market in which employers' needs are subject to rapid change.
However, we object to a single paragraph in the report which attributes increased violence in schools to factors such as growing class differences and increasing cultural diversity in the Member States of the EU. The increase in school violence is a serious social problem, with many complicated causes, which should not be belittled by simplistic causal explanations.
I voted in favour of the report on 'Better Schools: an agenda for European cooperation'.
I believe that the EU must support the modernisation and improvement of school curricula so that they reflect the requirements of the current labour market, as well as current social, economic, cultural and technical realities.
I welcome the fact that schools must strive to improve young people's employability, but at the same time, offer them the chance to develop their personal skills. We must also bear in mind the need for young people to be able to acquire basic democratic skills.
Schooling is a fundamental issue that we should today reaffirm. The report entitled 'Better schools: an agenda for European cooperation', to which I have lent my full support, forms part of this objective. It insists in particular on the need to guarantee equal access for all young European citizens to high-quality education that enables them to acquire skills and sound knowledge. It calls, moreover, for increased financial support for establishments in difficulty. Besides basic knowledge, the resolution also rightly highlights the importance of foreign language learning from the earliest years, and similarly the possibility of receiving the artistic, cultural and physical education that is essential to personal development. It recommends, moreover, increased mobility and exchanges in the school environment and mentions in this respect the excellent European Comenius programme, whilst noting the need to make it more visible and more accessible. Finally, adhering strictly to the principle of subsidiarity, the resolution encourages the introduction of modernised school programmes that take into account changing technologies and the possibilities that they open up.
'Member States are responsible for the organisation, content and reform of school education'. This is laid down in the first paragraph of Mr Schmitt's own-initiative report on better schools. That much I agree with. The EU's role is to facilitate various school exchanges and expedite student mobility And it should not involve itself in any other school-related matters. Unfortunately, Mr Schmitt's resolution fails to keep its introductory promise. It almost immediately launches into how schools should be financed and assessed, what kind of curricula they should have and so on. Exactly the kind of things with which the EU should not be concerning itself and exactly the kind of things which should be in the hands of the Member States themselves. I vote in favour of a slimmer but more focused EU. I therefore voted against both the own-initiative report and the alternative resolution.
The draft statement contains a number of worthwhile ideas, but schools are a political area which should fall under the political responsibility of individual Member States. Therefore, this resolution deals with issues which are outside the European Union's sphere of competence. As we take the principle of subsidiarity seriously, we are of the opinion that Parliament should vote against this report and that Parliament's Committee on Culture and Education should be abolished.
It goes without saying that we voted against the report.
in writing. - In principle we are in favour of this report, however certain clauses (e.g. introducing into school curricula classes taught to migrants in their native language) do not reflect the realities of certain Member States, especially in respect of influx of immigrants, financial and administrative capabilities, size of country population and many other factors.
in writing. - I voted in favour of the Schmitt report on better schools. The report rightly notes that the provision of school education is a Member State competence and I believe it is correct that individual nations' education systems are given autonomy and respect. Nonetheless, the educational experience of children across the EU can only be enhanced by greater European cooperation and education systems across the continent must adapt to keep up with modern challenges.
I wish to congratulate my fellow member, Pál Schmitt, for his report on better schools: an agenda for European cooperation, which rightly points out that inclusive educational models promote the integration of disadvantaged groups of pupils and of students with special educational needs. Furthermore, the report calls upon Member States to enhance the access of such pupils to training according to the highest standards.
Throughout Europe, Roma children suffer from the greatest educational disadvantages: almost a quarter of Roma primary school pupils are in segregated classes, while the majority of pupils who are unnecessarily forced into special schools are of Roma origin. 82% of Roma have only a primary school or lower level of education, and only 3.1% have access to a level of education that corresponds to the average level of the majority population. Yet raising the educational level of Roma children is a profitable investment from the point of view of the national economy, since the spending that is needed in order for a Roma child to finish secondary school is repaid in full through his or her later contributions to the state budget. Increased opportunities on the labour market made possible by better education means that they will be able to contribute increasingly to society instead of depending on social security. The increase in taxes paid and the decrease in benefits received will, together, mean a net gain for the budget.
The PASOK group voted in favour of the alternative motion for a resolution to the Schmitt report on better schools in the EU, which succeeded in deleting the reference to the education of children of 'legal' immigrants only and contained other improvements. At the same time it would clarify that it disagrees with paragraph 15 of the text and the link which it makes between all levels of education and the 'flexibility' of the labour market on the basis of employers' requirements.
Mr Schmitt's own-initiative report on an agenda for European cooperation for European schools attempts to point out common challenges and threats faced by the schools systems of Member States. In many places it is right. This common diagnosis is necessary, if only because of the huge migration taking place within the Community.
The report deserves to be endorsed, but one cannot help feeling that the common values which the rapporteur sees as the foundation of educational reform do not exhaust all the factors which have shaped Europe over the centuries. Subparagraph 17 refers to the full and multi-faceted development of the individual, cultivating respect for human rights and social justice, lifelong learning for the purposes of personal development and professional advancement, the protection of the environment and personal and collective wellbeing. These values are desirable, but there are some details missing - I am thinking about the fact that those common values have a source, and that source is the Christian roots of Europe.
Briefly, it is my conviction that unity in the spirit of Christianity is probably the only lasting and fruitful bond. It is a solid foundation. Of course, the lack of a reference to this is a flaw not only of this report, but of the entire legislation of the Community. This leaves doubts as to the direction of the changes. Today we are saying 'yes' to good values, but we are also asking what those values will be tomorrow.
I voted against Mr Schmitt's report on Better schools: an agenda for European cooperation.
Although I agree in principle with the general purposes of the report and with the fact that European education systems must be reviewed to improve their quality, I do not consider that this report identifies solutions that are effective in promoting a real improvement in the quality of teaching and the prerogatives of school as a place of communication and socialisation.
Education is definitely an extremely important subject and we should devote more attention to it. Particular attention should be paid to the first stage of education, to pre-primary education. Care should be taken to create a good social climate and conditions in which children and young people can develop. The education of young people is our future, the future of the entire European Union. We should continually work towards improving conditions for learning and creating equal opportunities among children and young people. We should also not forget people who are disadvantaged, national minorities and foreigners.
The continuous training of teaching staff and the introduction of modern teaching methods are extremely important factors. We should improve the remuneration of teachers and enhance the importance of the teaching profession.
I think attention should also be paid to young people who want to study in other Member States of the European Union. The place and much less the level of education of young people should not be determined by their financial situation.
I endorse the Schmitt report and agree entirely that the education of young people at all stages of the process is of enormous significance.